TABLE OF CONTENTS

EXECUTION COPY

 

 

 

AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE

BY AND AMONG

MIDDLE KINGDOM ALLIANCE CORP.

MK ARIZONA CORP.

PYPO DIGITAL COMPANY LIMITED

BEIJING PYPO TECHNOLOGY GROUP COMPANY LIMITED

PYPO HOLDINGS (HK) COMPANY LIMITED

ARCH DIGITAL HOLDINGS LIMITED

AND

CAPITAL ALLY INVESTMENTS LIMITED

Dated: September 5, 2008

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

   2

    Section 1.1

   The Merger.    2

    Section 1.2

   Filing of Certificate of Ownership and Merger; Merger Effective Time.    2

ARTICLE II CONVERSION

   3

    Section 2.1

   The Conversion.    3

    Section 2.2

   Registration by Way of Continuation; Conversion Effective Time.    3

ARTICLE III CHARTER DOCUMENTS, DIRECTORS AND OFFICERS OF SURVIVING CORPORATION
AND MK CAYMAN

   3

    Section 3.1

   Articles of Incorporation of Surviving Corporation.    3

    Section 3.2

   Bylaws of Surviving Corporation.    3

    Section 3.3

   Directors of Surviving Corporation.    3

    Section 3.4

   Officers of Surviving Corporation.    3

    Section 3.5

   Memorandum and Articles of Association of MK Cayman.    4

    Section 3.6

   Directors of MK Cayman.    4

    Section 3.7

   Officers of MK Cayman.    4

ARTICLE IV CONVERSION AND EXCHANGE OF SECURITIES

   4

    Section 4.1

   Conversion of Stock in the Merger.    4

    Section 4.2

   Conversion of Securities in the Conversion.    4

    Section 4.3

   Certificates Representing Middle Kingdom Securities.    5

    Section 4.4

   Effect of the Conversion.    6

ARTICLE V SHARE EXCHANGE

   6

    Section 5.1

   Share Exchange.    6

    Section 5.2

   Equity Payment    6

ARTICLE VI THE CLOSING

   9

    Section 6.1

   Closing.    9

    Section 6.2

   Deliveries of the Parties.    9

    Section 6.3

   Additional Agreements.    9

    Section 6.4

   Further Assurances.    9

ARTICLE VII REPRESENTATIONS AND WARRANTIES OF PYPO PARTIES

   10

    Section 7.1

   Pypo Shares.    10

    Section 7.2

   Organization and Standing.    10

    Section 7.3

   Authority; Execution and Delivery; Enforceability.    10

    Section 7.4

   Subsidiaries.    11

    Section 7.5

   No Conflicts.    11     Section 7.6    Consents and Approvals.    11
    Section 7.7    Financial Statements.    12     Section 7.8    Absence of
Certain Changes or Events.    12     Section 7.9    No Undisclosed Liabilities.
   12     Section 7.10    Litigation.    13     Section 7.11    Licenses,
Permits, Etc.    13     Section 7.12    Title to Properties.    13     Section
7.13    Intellectual Property.    14     Section 7.14    Taxes.    14
    Section 7.15    Employment Matters.    15     Section 7.16    Transactions
With Affiliates and Employees.    15     Section 7.17    Insurance.    15
    Section 7.18    Material Contracts.    16     Section 7.19    Compliance
with Applicable Laws.    16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Section 7.20    Foreign Corrupt Practices.    17     Section 7.21    Money
Laundering Laws.    17     Section 7.22    Brokers; Schedule of Fees and
Expenses.    17     Section 7.23    OFAC.    17     Section 7.24    Additional
PRC Representations and Warranties.    17     Section 7.25    Environmental
Matters.    18 ARTICLE VIII REPRESENTATIONS AND WARRANTIES OF MIDDLE KINGDOM   
18     Section 8.1    Capital Structure.    18     Section 8.2    Organization
and Standing.    19     Section 8.3    Authority; Execution and Delivery;
Enforceability.    19     Section 8.4    No Subsidiaries or Equity Interests.   
19     Section 8.5    No Conflicts.    19     Section 8.6    Consents and
Approvals.    20     Section 8.7    SEC Documents.    20     Section 8.8   
Internal Accounting Controls.    21     Section 8.9    Solvency.    21
    Section 8.10    Absence of Certain Changes or Events.    21     Section 8.11
   Undisclosed Liabilities.    22     Section 8.12    Litigation.    22

    Section 8.13

   Compliance with Applicable Laws.    22

    Section 8.14

   Sarbanes-Oxley Act of 2002.    22

    Section 8.15

   Certain Registration Matters.    23

    Section 8.16

   Broker’s and Finders’ Fees.    23

    Section 8.17

   Minute Books.    23

    Section 8.18

   Vote Required.    23

    Section 8.19

   Board Approval.    23

    Section 8.20

   Over-the-Counter Bulletin Board Quotation.    23

    Section 8.21

   Trust Fund.    23

    Section 8.22

   Transactions With Affiliates and Employees.    24

    Section 8.23

   Material Contracts.    24

    Section 8.24

   Taxes.    24

    Section 8.25

   Foreign Corrupt Practices.    25

    Section 8.26

   Money Laundering Laws.    25

ARTICLE IX CONDUCT PRIOR TO THE CLOSING

   25

    Section 9.1

   Covenants of Pypo Parties.    25

    Section 9.2

   Covenants of Middle Kingdom.    27

ARTICLE X COVENANTS OF THE PYPO PARTIES

   28

    Section 10.1

   Access to Information.    28

    Section 10.2

   Interim Financial Information.    29

    Section 10.3

   Insurance.    29

    Section 10.4

   Exclusivity; No Other Negotiations.    29

    Section 10.5

   Fulfillment of Conditions.    30

    Section 10.6

   Disclosure of Certain Matters.    30

    Section 10.7

   Regulatory and Other Authorizations; Notices and Consents.    30

    Section 10.8

   Related Tax.    30

    Section 10.9

   Proxy Statement/Prospectus.    31

    Section 10.10

   Covenant Not to Sue.    31

    Section 10.11

   Payment of Shareholder Loans.    31

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI COVENANTS OF MIDDLE KINGDOM

   31

    Section 11.1

   Proxy Statement/Prospectus Filing, SEC Filings and Special Meeting.    31

    Section 11.2

   Fulfillment of Conditions.    32

    Section 11.3

   Disclosure of Certain Matters.    32

    Section 11.4

   Regulatory and Other Authorizations; Notices and Consents.    32

    Section 11.5

   Exclusivity; No Other Negotiations.    32

    Section 11.6

   Related Tax.    33

    Section 11.7

   Valid Issuance of MK Cayman Shares and MK Cayman Class B Warrants.    33

ARTICLE XII ADDITIONAL AGREEMENTS AND COVENANTS

   33

    Section 12.1

   Disclosure Schedules.    33

    Section 12.2

   Confidentiality.    33

    Section 12.3

   Public Announcements.    34

    Section 12.4

   Board Composition.    34

    Section 12.5

   Fees and Expenses.    34

    Section 12.6

   Director and Officer Insurance.    34

    Section 12.7

   Estimates, Projections and Forecasts.    35

ARTICLE XIII CONDITIONS TO CLOSING

   35

    Section 13.1

   Pypo Parties Conditions Precedent    35

    Section 13.2

   Middle Kingdom Conditions Precedent.    37

ARTICLE XIV INDEMNIFICATION

   38

    Section 14.1

   Survival.    38

    Section 14.2

   Indemnification by the Pypo Shareholders.    38

    Section 14.3

   Indemnification by Middle Kingdom.    39

    Section 14.4

   Limitations on Indemnity.    39

    Section 14.5

   Defense of Third Party Claims.    40

    Section 14.6

   Determining Damages.    41

    Section 14.7

   Right of Setoff.    41

    Section 14.8

   Limitation on Recourse; No Third Party Beneficiaries.    41

ARTICLE XV TERMINATION

   42

    Section 15.1

   Methods of Termination.    42

    Section 15.2

   Effect of Termination.    42

    Section 15.3

   Termination Recovery and Fee.    43

ARTICLE XVI MISCELLANEOUS

   43

    Section 16.1

   Notices.    43

    Section 16.2

   Amendments; Waivers; No Additional Consideration.    43

    Section 16.3

   No Fractional Shares.    43

    Section 16.4

   Lost, Stolen or Destroyed Certificates.    44

    Section 16.5

   Adjustments to Initial Equity Payment.    44

    Section 16.6

   Withholding Rights.    44

    Section 16.7

   Interpretation.    44

    Section 16.8

   Severability.    44

    Section 16.9

   Counterparts; Facsimile Execution.    44

    Section 16.10

   Entire Agreement; Third Party Beneficiaries.    45

    Section 16.11

   Governing Law.    45

    Section 16.12

   Dispute Resolution.    45

    Section 16.13

   Assignment.    45

    Section 16.14

   Governing Language.    45

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX      

ANNEX A

   Definitions    49 EXHIBITS      

EXHIBIT A

   Reserved   

EXHIBIT B

   Form of Lock-up Agreement   

EXHIBIT C

   Form of Registration Rights Agreement   

EXHIBIT D-1

   Form of Executive Employment Agreement for Kuo Zhang   

EXHIBIT D-2

   Form of Executive Employment Agreement for Dongping Fei   

EXHIBIT D-3

   Form of Executive Employment Agreement for Hengyang Zhou   

EXHIBIT D-4

   Form of Executive Employment Agreement for Francis Wan   

EXHIBIT E

   Form of Voting Agreement   

EXHIBIT F

   Memorandum and Articles of Association of [Pypo China Holdings Limited]   

EXHIBIT G

   Forms of Middle Kingdom Legal Opinion       G-1 Form of Delaware Opinion   
   G-2 Form of Arizona Opinion       G-3 Form of Cayman Islands Opinion   

EXHIBIT H

   Form of Pypo Legal Opinion       H-1 Form of PRC Opinion       H-2 Form of
Cayman Islands Opinion   

EXHIBIT I

   Investor Representation Letter    SCHEDULES      

SCHEDULE A

   Management Shareholders   

SCHEDULE B

   Pypo Share Ownership   

SCHEDULE C

   Share and Warrant Allocation   

SCHEDULE D

   Pypo Disclosure Schedule   

SCHEDULE E

   Middle Kingdom Disclosure Schedule   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE

AGREEMENT AND PLAN OF MERGER, CONVERSION AND SHARE EXCHANGE, dated as of
September 5, 2008 (this “Agreement”), by and among MIDDLE KINGDOM ALLIANCE
CORP., a corporation incorporated in the State of Delaware, USA (“Middle
Kingdom”), MK ARIZONA CORP., a corporation incorporated in the State of Arizona,
USA and a wholly-owned subsidiary of Middle Kingdom (“MK Arizona”), PYPO DIGITAL
COMPANY LIMITED, an exempted limited company incorporated in the Cayman Islands
(“Pypo Cayman”), PYPO HOLDINGS (HK) COMPANY LIMITED, a company incorporated in
Hong Kong and a wholly-owned subsidiary of Pypo Cayman (“Pypo HK”), BEIJING PYPO
TECHNOLOGY GROUP COMPANY LIMITED, a limited liability company established in the
PRC and an indirect wholly-owned subsidiary of Pypo Cayman (“Pypo PRC,” and
together with Pypo Cayman and Pypo HK, the “Pypo Entities”), ARCH DIGITAL
HOLDINGS LIMITED, a company incorporated in the British Virgin Islands (“ARCH
BVI”), and CAPITAL ALLY INVESTMENTS LIMITED, a company incorporated in the
British Virgin Islands (“Capital Ally”). Each of Arch BVI and Capital Ally are
sometimes referred to herein as a “Pypo Shareholder,” and collectively as the
“Pypo Shareholders.” Each of Pypo PRC, Pypo HK, Pypo Cayman, Arch BVI and
Capital Ally is sometimes individually referred to herein as a “Pypo Party,” and
collectively as the “Pypo Parties.” Each of the Parties to this Agreement is
individually referred to herein as a “Party” and collectively as the “Parties.”
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings ascribed to them in Annex A hereto.

BACKGROUND

Middle Kingdom has formed a wholly-owned subsidiary, MK Arizona, solely for the
purposes of (1) the merger of Middle Kingdom with and into MK Arizona pursuant
to Section 253 of the General Corporation Law of the State of Delaware (the
“DGCL”), in which MK Arizona will be the surviving corporation (the “Merger”),
(2) the subsequent conversion of MK Arizona into a Cayman Islands company by a
transfer of domicile pursuant to Section 10-226 of the Arizona Revised Statutes
(the “ARS”), (3) the registration and continuation of MK Arizona as a Cayman
Islands company pursuant to Section 221 of the Cayman Companies Law (the
“Conversion”) and (4) the Share Exchange (as defined below). The Cayman Islands
company will be named [Pypo China Holdings Limited] or such other name as
approved by the Pypo Parties (“MK Cayman,” and together with Middle Kingdom and
MK Arizona, the “Middle Kingdom Parties”). Certain beneficial owners of Capital
Ally (the “Management Shareholders”) are listed on Schedule A of this Agreement.

The boards of directors of each of Middle Kingdom and MK Arizona have declared
this Agreement advisable and approved the Transactions, and the board of
directors of Middle Kingdom has adopted resolutions approving the Merger and
providing that (i) each share of Common Stock and each share of Class B Common
Stock outstanding immediately prior to the Merger Effective Time (as defined
below) (together with the Common Stock, the “Middle Kingdom Shares”), will be
automatically converted at the Merger Effective Time into one share of common
stock, par value $0.001 per share, of MK Arizona (“MK Arizona Common Stock”) and
one share of class B common stock, par value $0.001 per share, of MK Arizona
(the “MK Arizona Class B Common Stock,” and together with the MK Arizona Common
Stock, the “MK Arizona Shares”), respectively; and (ii) all Class A Warrants,
Class B Warrants, Underwriters Purchase Option and other rights to purchase a
Middle Kingdom Share (the “Middle Kingdom Stock Rights,” and together with the
Middle Kingdom Shares, the “Middle Kingdom Securities”) will be exchanged at the
Merger Effective Time for substantially equivalent securities of MK Arizona on
an equivalent basis (the “MK Arizona Stock Rights,” and together with the MK
Arizona Shares, the “MK Arizona Securities”).

The board of directors of MK Arizona has approved the Conversion, upon the terms
and subject to the conditions set forth in this Agreement, whereby upon the
Conversion Effective Time, each outstanding MK Arizona Share will be
automatically converted into one ordinary share, par value $0.001 per share, of
MK Cayman (the “MK Cayman Shares”) and each MK Arizona Stock Right will be
automatically converted into

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

equivalent securities of MK Cayman (the “MK Cayman Stock Rights,” and together
with the MK Cayman Shares, the “MK Cayman Securities”).

Pypo Cayman, through Pypo HK and Pypo PRC, owns and operates its business. The
Pypo Shareholders are the direct owners of all of the outstanding capital stock
of Pypo Cayman (all such shares of capital stock are referred to as the “Pypo
Shares”).

The board of directors of MK Arizona has approved the acquisition of the Pypo
Shares from the Pypo Shareholders through a share exchange transaction (the
“Share Exchange”) pursuant to which MK Cayman will issue to the Pypo
Shareholders up to 68,000,000 MK Cayman Shares and 3,400,000 MK Cayman Class B
Warrants in exchange for the Pypo Shares.

The Merger and the Conversion require the affirmative vote of the holders of a
majority of the issued and outstanding shares of the Common Stock and Class B
Common Stock, voting as a group and the Share Exchange requires the affirmative
vote of the holders of a majority of the issued and outstanding shares of Class
B Common Stock cast at the meeting, provided, that the Share Exchange will only
proceed if holders of shares of Class B Common Stock representing no more than
20% of shares of the Class B Common Stock exercise their conversion rights (it
being understood that such stockholders or shareholders, as applicable, will be
the holders of a majority of the issued and outstanding MK Arizona Shares that
are entitled to vote immediately prior to the Conversion and the holders of a
majority of the issued and outstanding MK Cayman Shares that are entitled to
vote immediately prior to the Share Exchange since the Merger, Conversion and
Share Exchange shall happen as close to simultaneously as permitted by the
applicable laws).

The Conversion and the Share Exchange, which will take place immediately after
the Conversion, are part of the same integrated transaction, such that neither
the Conversion nor the Share Exchange shall occur without the other.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the Parties agree as follows:

ARTICLE I

The Merger

Section 1.1 The Merger. At the Merger Effective Time (as defined in
Section 1.2), Middle Kingdom will be merged with and into MK Arizona in
accordance with Section 253 of the DGCL and this Agreement, and the separate
corporate existence of Middle Kingdom will thereupon cease. MK Arizona
(sometimes hereinafter referred to as the “Surviving Corporation”) will be the
surviving corporation in the Merger. The Merger will have the effects specified
in the DGCL and the ARS.

Section 1.2 Filing of Certificate of Ownership and Merger; Merger Effective
Time. As soon as practicable following the satisfaction or, to the extent
permitted by applicable Law, waiver of the conditions to the Closing set forth
in Article XIII, if this Agreement shall not have been terminated prior thereto
as provided in Section 15.1, Middle Kingdom and MK Arizona shall cause (a) a
certificate of ownership and merger (the “Certificate of Merger”) meeting the
requirements of Section 253 of the DGCL to be properly executed and filed in
accordance with the applicable requirements of the DGCL, and (b) articles of
merger (the “Articles of Merger”) meeting the requirements of Section 10-1105 of
the ARS to be properly executed and filed in accordance with such section. The
Merger shall become effective at the time designated in the Certificate of

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Merger and the Articles of Merger as the effective time of the Merger that the
Parties shall have agreed upon and designated (the “Merger Effective Time”).
Notwithstanding the foregoing, the Parties shall designate a time for the Merger
Effective Time that will be the later of (A) the time of filing of the
Certificate of Merger with the Secretary of State of the State of Delaware in
accordance with the DGCL, and (B) the time of issuance of a certificate of
merger with respect to the Articles of Merger by the Arizona Corporation
Commission in accordance with the ARS.

ARTICLE II

Conversion

Section 2.1 The Conversion. The Conversion will take place immediately after the
Merger Effective Time. Subject to the terms and conditions of this Agreement, at
the Conversion Effective Time (as defined in Section 2.2 below), MK Arizona
shall convert to MK Cayman in accordance with this Agreement and shall thereupon
continue its existence, without interruption, in the organizational form of a
Cayman Islands exempted company rather than an Arizona corporation. The
Conversion shall have the effects specified in the relevant sections of the ARS
and the Cayman Companies Law. The Conversion and the Share Exchange are part of
the same integrated transaction, such that neither the Conversion nor the Share
Exchange shall occur without the other.

Section 2.2 Registration by Way of Continuation; Conversion Effective Time. As
soon as practicable following the satisfaction or, to the extent permitted by
applicable Law, waiver of the conditions to the Closing set forth in Article
XIII, if this Agreement shall not have been terminated prior thereto as provided
in Section 15.1, MK Cayman shall register by way of continuation as an exempted
company under the Cayman Companies Law and file the relevant documents with the
Arizona Corporation Commission in accordance with the relevant sections of the
ARS. The Conversion shall become effective at the later of (1) the time of
issuance by the Cayman Islands of a certificate of registration by way of
continuation as an exempted company with respect to MK Cayman, and (2) the time
of issuance of a certificate recognizing the Conversion by the Arizona
Corporation Commission in accordance with the ARS (the “Conversion Effective
Time”).

ARTICLE III

Charter Documents, Directors and Officers of Surviving Corporation and MK Cayman

Section 3.1 Articles of Incorporation of Surviving Corporation. The Articles of
Incorporation of MK Arizona in effect immediately prior to the Merger Effective
Time shall be the Articles of Incorporation of the Surviving Corporation, until
duly amended in accordance with applicable Law.

Section 3.2 Bylaws of Surviving Corporation. The bylaws of MK Arizona in effect
immediately prior to the Merger Effective Time shall be the bylaws of the
Surviving Corporation, until duly amended in accordance with applicable Law.

Section 3.3 Directors of Surviving Corporation. The directors of Middle Kingdom
immediately prior to the Merger Effective Time shall be the directors of the
Surviving Corporation, until the earlier of their death, resignation or removal
or until their respective successors are duly elected and qualified, as the case
may be.

Section 3.4 Officers of Surviving Corporation. The officers of Middle Kingdom
immediately prior to the Merger Effective Time shall be the officers of the
Surviving Corporation, until the earlier of their death, resignation or removal
or until their respective successors are duly elected and qualified, as the case
may be.

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 3.5 Memorandum and Articles of Association of MK Cayman. The Memorandum
and Articles of Association of MK Cayman shall be as set forth in Exhibit F
attached hereto. The Memorandum and Articles of Association of MK Cayman shall,
by resolution of MK Arizona shareholder(s) and/or directors, be effective upon
the Conversion Effective Time.

Section 3.6 Directors of MK Cayman. The directors of MK Arizona immediately
prior to the Conversion Effective Time shall continue as the directors of MK
Cayman, until the earlier of their death, resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.
Notwithstanding the foregoing, commencing on the Closing Date, the Combined
Board will be established as provided for in Section 12.4 hereof.

Section 3.7 Officers of MK Cayman. The officers of MK Arizona immediately prior
to the Conversion Effective Time shall continue as the officers of MK Cayman,
until the earlier of their death, resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.

ARTICLE IV

Conversion and Exchange of Securities

Section 4.1 Conversion of Stock in the Merger. At the Merger Effective Time, by
virtue of the Merger and without any action on the part of the holder of any
shares:

(a) Conversion of Middle Kingdom Shares. Each share of Common Stock and Class B
Common Stock of Middle Kingdom issued and outstanding immediately prior to the
Merger Effective Time shall be automatically converted into one validly issued,
fully paid and non-assessable MK Arizona Common Stock and MK Arizona Class B
Common Stock, respectively, to be delivered by MK Arizona in accordance with
Section 4.3 below.

(b) Cancellation of MK Arizona Shares Owned by Middle Kingdom. Each issued and
outstanding share of MK Arizona Common Stock and MK Arizona Class B Common Stock
that is owned by Middle Kingdom immediately prior to the Merger Effective Time
shall automatically be cancelled and retired and shall cease to exist, and no
consideration shall be delivered or deliverable in exchange therefor.

(c) Middle Kingdom Stock Rights Become MK Arizona Stock Rights. All Middle
Kingdom Stock Rights then outstanding shall remain outstanding and shall be
assumed by MK Arizona and thereafter become MK Arizona Stock Rights. Each Middle
Kingdom Stock Right by virtue of becoming a MK Arizona Stock Right shall be
exercisable upon the same terms and conditions as in effect immediately prior to
the Merger, except that upon the exercise of such MK Arizona Stock Rights, MK
Arizona Shares shall be issuable in lieu of Middle Kingdom Shares. The number of
MK Arizona Shares issuable upon the exercise of a MK Arizona Stock Right
immediately prior to the Merger Effective Time and the exercise price of each
such MK Arizona Stock Right shall be the same number of shares and price as in
effect immediately prior to the Merger Effective Time. All MK Arizona Stock
Rights shall entitle the holder thereof to purchase MK Arizona Shares in
accordance with the terms of the documents governing the MK Arizona Stock
Rights.

Section 4.2 Conversion of Securities in the Conversion. At the Conversion
Effective Time, by virtue of the Conversion and without any action on the part
of the holder of any shares:

(a) Conversion of MK Arizona Shares. Except as set forth in Section 4.1(b)
above, each issued and outstanding share of MK Arizona Common Stock and MK
Arizona Class B Common Stock shall be automatically converted into one validly
issued, fully paid and non-assessable MK Cayman Share in accordance with
Section 4.3.

(b) Conversion of MK Arizona Stock Rights. All MK Arizona Stock Rights then
outstanding shall remain outstanding and shall be assumed by MK Cayman and
thereafter become MK Cayman Stock Rights.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Each MK Arizona Stock Right by virtue of becoming a MK Cayman Stock Right shall
be exercisable upon the same terms and conditions as in effect immediately prior
to the Conversion, except that upon the exercise of such MK Cayman Stock Rights,
MK Cayman Shares shall be issuable in lieu of MK Arizona Shares. The number of
MK Cayman Shares issuable upon the exercise of a MK Cayman Stock Right
immediately prior to the Conversion Effective Time and the exercise price of
each such MK Cayman Stock Right shall be the same number of shares and price as
in effect immediately prior to the Conversion Effective Time. All MK Cayman
Stock Rights shall entitle the holder thereof to purchase MK Cayman Shares in
accordance with the terms of the documents governing the MK Cayman Stock Rights.

Section 4.3 Certificates Representing Middle Kingdom Securities.

(a) From and after the Merger Effective Time, all of the certificates which
immediately prior to that time represented outstanding Middle Kingdom Securities
(“Certificates”) shall be deemed for all purposes to evidence ownership of, and
to represent, the MK Arizona Securities into which the Middle Kingdom Securities
represented by such Certificates have been converted as herein provided. No
certificates for MK Arizona Securities will be issued as a result of the Merger
and no holder of record of any Certificates shall be entitled to surrender any
Certificate for cancellation to MK Arizona or its transfer agent in exchange for
a certificate representing that number of MK Arizona Securities which such
holder has the right to receive pursuant to the provisions of this Article IV.
The registered owner on the books and records of MK Arizona or its transfer
agent of any such Certificate shall have and be entitled to exercise any voting
and other rights with respect to and to receive any dividend and other
distributions upon the MK Arizona Securities evidenced by such Certificate as
above provided.

(b) From and after the Conversion Effective Time, all of the outstanding
Certificates shall be deemed for all purposes to evidence ownership of, and to
represent, the MK Cayman Securities into which the MK Arizona Securities
represented by such Certificates have been converted as herein provided. The
holders of those Certificates representing MK Cayman Shares shall be entitled to
be entered on the register of members of MK Cayman as holders of that number of
MK Cayman Shares represented by the Certificates. The registered owner from time
to time entered in the register of members of MK Cayman or its transfer agent
shall have and be entitled to exercise any voting and other rights with respect
to and to receive any dividend and other distributions upon the MK Cayman
Securities evidenced by such Certificate as above provided.

(c) At or after the Merger Effective Time, there shall be no transfers on the
stock transfer books of Middle Kingdom of the Middle Kingdom Securities which
were outstanding immediately prior to the Merger Effective Time. At or after the
Conversion Effective Time, there shall be no transfers on the stock transfer
books of MK Arizona of the MK Arizona Securities which were outstanding
immediately prior to the Conversion Effective Time. If, after the Merger
Effective Time but prior to the Conversion Effective Time, Certificates are
presented to the Surviving Corporation or its transfer agent, the presented
Certificates shall be cancelled and exchanged after the Conversion Effective
Time for certificates for MK Cayman Securities deliverable in respect thereof
pursuant to this Agreement in accordance with the procedures set forth in this
Article IV. If, after the Conversion Effective Time, Certificates are presented
to MK Cayman or its transfer agent, the presented Certificates shall be
cancelled and exchanged for certificates for MK Cayman Securities deliverable in
respect thereof pursuant to this Agreement in accordance with the procedures set
forth in this Article IV.

(d) Following the Conversion Effective Time, each holder of record of one or
more Certificates may, but shall not be required to, surrender any Certificate
for cancellation to MK Cayman or its transfer agent, and the holder of such
Certificate shall be entitled to receive in exchange therefor a certificate
representing that number of MK Cayman Securities which such holder has the right
to receive pursuant to the provisions of this Article IV and be entitled to be
entered on the register of members of MK Cayman as the holder of that number of
MK Cayman Shares represented by the Certificates and the Certificate so
surrendered shall forthwith be cancelled. In the event of a transfer of
ownership of Middle Kingdom Securities which is not registered in the transfer
records of Middle Kingdom or a transfer of ownership of MK Arizona Securities
which is not registered in the transfer records of MK Arizona, a certificate
representing the proper number

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of MK Cayman Securities may be issued to such a transferee if the Certificate
representing such Middle Kingdom Securities or MK Arizona Securities is
presented to MK Cayman or its transfer agent, accompanied by all documents
required to evidence and effect such transfer and to evidence that any
applicable stock transfer taxes have been paid.

Section 4.4 Effect of the Conversion. At the Conversion Effective Time, the
effect of the Conversion shall be as provided in this Agreement and the
applicable provisions of ARS and Cayman Companies Law. Without limiting the
generality of the foregoing, and subject thereto, at the Conversion Effective
Time, all the property, rights, privileges, agreements, powers and franchises,
debts, liabilities, duties and obligations of MK Arizona shall become the
property, rights, privileges, agreements, powers and franchises, debts,
liabilities, duties and obligations of MK Cayman, which shall include the
assumption by MK Cayman of any and all agreements, covenants, duties and
obligations of MK Arizona, as the Surviving Corporation, set forth in this
Agreement to be performed after the Closing, and all securities of MK Cayman
issued and outstanding as a result of the Conversion under Section 4.2 hereof
shall be listed on the OTCBB, or such other public trading market on which the
MK Cayman Shares may be trading at such time.

ARTICLE V

Share Exchange

Section 5.1 Share Exchange. The Share Exchange will take place immediately after
the Conversion Effective Time. Upon the terms and subject to the conditions
hereof, at the Closing, each of the Pypo Shareholders shall sell, transfer,
convey, assign and deliver to MK Cayman free and clear of all Liens (except for
clause (a) of the definition of Permitted Liens), all of the right, title and
interest of each such Pypo Shareholder in and to the Pypo Shares set forth
opposite such Pypo Shareholder’s name on Schedule B. In exchange for such Pypo
Shares, MK Cayman shall sell, issue and deliver to the Pypo Shareholders free
and clear of all Liens, the number of MK Cayman Shares and MK Cayman Class B
Warrants set forth opposite each such Pypo Shareholder’s name on Schedule C, all
in accordance with Section 5.2 hereof. The Conversion and the Share Exchange are
part of the same integrated transaction, such that neither the Conversion nor
the Share Exchange shall occur without the other.

Section 5.2 Equity Payment

(a) Initial Equity Payment. Upon the terms and subject to the conditions hereof,
at the Closing, MK Cayman shall issue and deliver to each Pypo Shareholder the
number of MK Cayman Shares and 3,400,000 MK Cayman Class B Warrants set forth
opposite such Pypo Shareholder’s name on Schedule C in the column entitled
“Initial Equity Payment,” representing, in the aggregate 45,000,000 MK Cayman
Shares (the “Initial Equity Payment”).

(b) Earn-Out Share Payments. MK Cayman shall issue and deliver up to 23,000,000
MK Cayman Shares (the “Earn-Out Shares”) to the Pypo Shareholders in accordance
with the terms set forth below.

(i) Adjusted Net Income Target Achieved in FY2010. If the Adjusted Net Income of
MK Cayman as derived from its annual report on Form 20-F (“Form 20-F”) for
FY2010 equals or exceeds the Targeted Net Income Threshold for FY2010, as
certified in writing by the Chief Executive Officer and Chief Financial Officer
of MK Cayman, then MK Cayman shall issue and deliver to each Pypo Shareholder,
the number of FY2010 Earn-Out Shares set forth opposite such Pypo Shareholder’s
name in the applicable column of Schedule C. Such delivery of Earn-Out Shares is
referred to herein as the “Earn-Out Share Payment.” The applicable portion of
the Earn-Out Shares shall be issued and delivered to the Pypo Shareholders
within thirty (30) days following the filing by MK Cayman of its Form 20-F with
the SEC for FY2010, which contains audited financial statements for such
applicable year that are prepared in accordance with U.S. GAAP and that
indicates that the Targeted Net Income Threshold for FY2010 has been achieved.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Targeted Net Income Threshold for FY2010 Not Achieved in FY2010. If MK
Cayman’s Adjusted Net Income for FY2010 does not equal or exceed the Targeted
Net Income Threshold for FY2010, as certified in writing by the Chief Executive
Officer and Chief Financial Officer of MK Cayman, then MK Cayman will not issue
any Earn-Out Shares applicable to FY2010 until the determination of the Net
Income for FY2011 as hereinafter provided.

(iii) Targeted Net Income Threshold for FY2010 Achieved in FY2011. If the
Adjusted Net Income of MK Cayman as derived from its Form 20-F for FY2011 equals
or exceeds the Targeted Net Income Threshold for FY2010, as certified in writing
by the Chief Executive Officer and Chief Financial Officer of MK Cayman, then MK
Cayman shall issue and deliver to each Pypo Shareholder the number of FY2010
Earn-Out Shares set forth opposite such Pypo Shareholder’s name in the
applicable column of Schedule C. The applicable portion of the Earn-Out Shares
shall be issued and delivered to the Pypo Shareholders within thirty (30) days
following the filing by MK Cayman of its Form 20-F with the SEC for FY2011,
which contains audited financial statements for such applicable year that are
prepared in accordance with U.S. GAAP and that indicates that the Targeted Net
Income Threshold for FY2010 has been achieved in FY2011.

(iv) Targeted Net Income Threshold for FY2010 Not Achieved in FY2011. If MK
Cayman does not achieve the Targeted Net Income Threshold for FY2010 in FY2010
or FY2011, as certified in writing by the Chief Executive Officer and Chief
Financial Officer of MK Cayman, then MK Cayman shall have no obligation to issue
and the Pypo Shareholders shall have no right to receive any Earn-Out Shares
applicable to FY2010.

(v) Targeted Net Income Threshold for FY2011 Achieved in FY2011. If the Adjusted
Net Income of MK Cayman as derived from its Form 20-F for FY2011 equals or
exceeds the Targeted Net Income Threshold for FY2011, as certified in writing by
the Chief Executive Officer and Chief Financial Officer of MK Cayman, then MK
Cayman shall issue and deliver to each Pypo Shareholder the number of FY2011
Earn-Out Shares set forth opposite such Pypo Shareholder’s name in the
applicable column of Schedule C. The applicable portion of the Earn-Out Shares
shall be issued and delivered to the Pypo Shareholders within thirty (30) days
following the filing by MK Cayman of its Form 20-F with the SEC for FY2011,
which contains audited financial statements for such applicable year that are
prepared in accordance with U.S. GAAP and that indicates that the Targeted Net
Income Threshold for FY2011 has been achieved in FY2011.

(vi) Targeted Net Income Threshold for FY2011 Not Achieved in FY2011. If MK
Cayman’s Adjusted Net Income for FY2011 does not equal or exceed the Targeted
Net Income Threshold for FY2011, as certified in writing by the Chief Executive
Officer and Chief Financial Officer of MK Cayman, then MK Cayman will not issue
any Earn-Out Shares applicable to FY2011 until the determination of the Adjusted
Net Income for FY2012 as hereinafter provided.

(vii) Targeted Net Income Threshold for FY2011 Achieved in FY2012. If the
Adjusted Net Income of MK Cayman as derived from its Form 20-F for FY2012 equals
or exceeds the Targeted Net Income Threshold for FY2011, as certified in writing
by the Chief Executive Officer and Chief Financial Officer of MK Cayman, then MK
Cayman shall issue and deliver to each Pypo Shareholder, the number of FY2011
Earn-Out Shares set forth opposite such Pypo Shareholder’s name in the
applicable column of Schedule C. The applicable portion of the FY2011 Earn-Out
Shares shall be issued and delivered to the Pypo Shareholders within thirty
(30) days following the filing by MK Cayman of its Form 20-F with the SEC for
FY2012, which contains audited financial statements for such applicable year
that are prepared in accordance with U.S. GAAP and that indicates that the
Targeted Net Income Threshold for FY2011 has been achieved in FY2012.

(viii) Targeted Net Income Threshold for FY2011 Not Achieved in FY2012. If MK
Cayman does not achieve the Targeted Net Income Threshold for FY2011 in FY2011
or FY2012, as certified in writing by the Chief Executive Officer and Chief
Financial Officer of MK Cayman, then MK Cayman

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall have no obligation to issue and the Pypo Shareholders shall have no right
to receive any Earn-Out Shares applicable to FY2011.

(ix) Change of Control.

a. If a Change of Control of MK Cayman occurs on or prior to the latest date
when the Earn-Out Shares may be issuable to Pypo Shareholders pursuant to
Section 5.2(b)(i)-(viii), then regardless of whether the Targeted Net Income
Thresholds for FY2010 or FY2011 have been met, MK Cayman shall issue and deliver
to each Pypo Shareholder the remaining Earn-Out Shares set forth opposite each
Pypo Shareholder’s name in the applicable column of Schedule C if the Change of
Control is approved by a majority of the independent directors then on the board
of directors of MK Cayman.

b. If the Change of Control is not approved by a majority of the independent
directors then on the board, then the Earn-Out Shares may nevertheless be issued
and delivered to the applicable Pypo Shareholder as specified in clause
(a) above as follows:

 

  (i) If the acquisition consideration delivered to the stockholders of MK
Cayman in connection with the Change of Control has a value (as determined in
good faith by a majority of the board of directors of MK Cayman) that is equal
to at least $8.80 per share (as equitably adjusted for any stock split,
combinations, stock dividends, recapitalizations or similar events), but less
than $9.30 per share as equitably adjusted for any stock split, combinations,
stock dividends, recapitalizations or similar events), then 10,000,000 of the
Earn-Out Shares shall be issued and delivered to the Pypo Shareholders; or

 

  (ii) If the acquisition consideration delivered to the stockholders of MK
Cayman in connection with the Change of Control has a value (as determined in
good faith by a majority of the board of directors of MK Cayman) that is equal
to at least $9.30 (as equitably adjusted for any stock split, combinations,
stock dividends, recapitalizations or similar events), then any Earn-Out Shares
that have not been issued and delivered, shall be issued and delivered to the
Pypo Shareholders; or

 

  (iii) If the stockholders of MK Cayman do not receive any acquisition
consideration as a result of the Change of Control, but the Price per Share is
equal to at least $8.80 (as equitably adjusted for any stock split,
combinations, stock dividends, recapitalizations or similar events), but less
than $9.30 per share (as equitably adjusted for any stock split, combinations,
stock dividends, recapitalizations or similar events), then 10,000,000 of the
Earn-Out Shares shall be issued and delivered to the Pypo Shareholders; or

 

  (iv) If the stockholders of MK Cayman do not receive any acquisition
consideration as a result of the Change of Control, but the Price per Share is
equal to or exceeds $9.30 (as equitably adjusted for any stock split,
combinations, stock dividends, recapitalizations or similar events), then any
Earn-Out Shares that have not been issued and delivered, shall be issued and
delivered to the Pypo Shareholders.

c. The Earn-Out Shares shall be issued and delivered to the Pypo Shareholders
upon the occurrence of such Change of Control.

(x) Earn-Out Share Number. The aggregate number of Earn-Out Shares to be issued
and delivered to the Pypo Shareholders if the Adjusted Net Income of MK Cayman
achieves or exceeds the applicable Targeted Net Income Threshold is 10,000,000
shares for FY2010 threshold and 13,000,000 shares for FY2011 threshold.

(xi) Filing of Form 20-F. From the Closing until it has filed a Form 20-F (or
any successor form) for FY2012 (unless the Earn-Out Shares applicable to FY2011
have been issued and delivered), MK Cayman shall file its Form 20-F within the
time-frames specified by the SEC for the filing of such form. Notwithstanding
the foregoing, if MK Cayman is no longer required or eligible to file a
Form 20-F, then for purposes of determining whether Targeted Net Income
Thresholds have been

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

achieved under Sections 5.2(b)(i)–(viii), the Adjusted Net Income of MK Cayman
for any particular fiscal year shall be as derived from the audited financial
statements of MK Cayman for such fiscal year.

(c) Lock-Up. The MK Cayman Shares (including the Earn-Out Shares, if any) issued
and delivered to the Pypo Shareholders shall be subject to Lock-Up Agreements
that are substantially in the form of Exhibit B.

ARTICLE VI

The Closing

Section 6.1 Closing. The Closing (the “Closing”) of the Merger, Conversion,
Share Exchange and the other transactions contemplated hereby (the
“Transactions”), shall take place at the offices of Thelen Reid Brown Raysman &
Steiner LLP in Washington, DC commencing at 9:00 a.m. local time on the third
business day following the satisfaction or waiver of all conditions and
obligations of the Parties to consummate the Transactions contemplated hereby
(other than conditions and obligations with respect to the actions that the
respective Parties will take at Closing), or on such other date and at such
other time as the Parties may mutually determine (the “Closing Date”).

Section 6.2 Deliveries of the Parties. At the Closing, (i) the Pypo Parties
(directly and/or through their nominees) shall deliver to the Middle Kingdom
Parties the various certificates, opinions, instruments, agreements and
documents referred to in Section 13.2 below, (ii) the Middle Kingdom Parties
shall deliver to the Pypo Parties, as applicable, the various certificates,
opinions, instruments, agreements and documents referred to in Section 13.1
below, (iii) each of the Pypo Shareholders shall deliver to the Middle Kingdom
Parties (a) a certificate representing the right, title and interest in and to
the Pypo Shares set forth opposite such Pypo Shareholder’s name on Schedule B,
free and clear of all Liens (except for clause (a) of the definition of
Permitted Liens), (b) a copy of resolutions of the board of directors of Pypo
Cayman authorizing the transfer of the Pypo Shares and updating the register of
members of Pypo Cayman, and (c) a duly certified copy of the updated register of
members of Pypo Cayman reflecting the acquisition by MK Cayman of Pypo Shares,
and (iv) MK Cayman shall deliver to the Pypo Shareholders (directly or through
their designated nominees in the allocation as set forth on Schedule C) a duly
certified copy of the register of members of MK Cayman reflecting the issuance
of the Initial Equity Payments to the Pypo Shareholders.

Section 6.3 Additional Agreements.

(a) At the Closing, the following agreements (collectively, the “Transaction
Documents”) will have been duly executed by each party thereto, delivered or
otherwise effectuated:

 

  (i) the Lock-Up Agreements;

 

  (ii) the Registration Rights Agreement;

 

  (iii) the Warrant Agreements; and

 

  (iv) the Voting Agreement.

At the Closing, the Executive Employment Agreements, duly executed and dated as
of the date hereof, shall remain effective and enforceable.

Section 6.4 Further Assurances. Subject to the terms and conditions of this
Agreement, at any time or from time to time after the Closing, each of the
Parties shall execute and deliver such other documents and instruments, provide
such materials and information and take such other actions as may be
commercially reasonable, to the extent permitted by law, to fulfill its
obligations under this Agreement and to effectuate and consummate the
Transactions.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

Representations and Warranties of Pypo Parties

Subject to the exceptions set forth in the Disclosure Schedule of the Pypo
Parties attached hereto as Schedule D (the “Pypo Disclosure Schedule”), each of
the Pypo Parties jointly and severally represents and warrants to the Middle
Kingdom Parties as of the date hereof and as of the Closing as follows; provided
however, that the representations contained in Sections 7.21 and 7.25 are made
only by the Pypo Entities:

Section 7.1 Pypo Shares.

(a) Good Title. The Pypo Shareholders are the registered owners of the Pypo
Shares and have good and marketable title to the Pypo Shares, with the right and
authority to sell and deliver such Pypo Shares. Such shares constitute all of
the registered capital stock of Pypo Cayman. Upon delivery of any certificate or
certificates duly assigned, representing the same as herein contemplated and
upon registering of MK Cayman as the new owner of such Pypo Shares in the share
register of Pypo Cayman, MK Cayman will receive good title to such Pypo Shares,
free and clear of all Liens (except for clause (a) of the definition of
Permitted Liens).

(b) Capital Structure. The registered capital of Pypo Cayman and the total
number of shares and type of all authorized, issued and outstanding capital
stock of Pypo Cayman and all shares of capital stock of Pypo Cayman reserved for
issuance under Pypo Cayman’s various option and incentive plans, are set forth
in Section 7.1(b) of the Pypo Disclosure Schedule. Except as set forth in
Section 7.1(b) of the Pypo Disclosure Schedule: (i) no shares of capital stock
or other voting securities of Pypo Cayman are issued, reserved for issuance or
outstanding; (ii) all outstanding shares of the capital stock of Pypo Cayman are
duly authorized, validly issued, fully paid and nonassessable and are not
subject to or issued in violation of any purchase option, call option, right of
first refusal, preemptive right, subscription right or any similar right under
any provision of the Pypo Constituent Instruments or any Contract to which any
of the Pypo Parties is a party or otherwise bound; (iii) there are no bonds,
debentures, notes or other indebtedness of Pypo Cayman having the right to vote
(or convertible into, or exchangeable for, securities having the right to vote)
on any matters on which holders of the shares of capital stock of Pypo Cayman
may vote (“Voting Pypo Debt”); (iv) there are no options, warrants, rights,
convertible or exchangeable securities, “phantom” stock rights, stock
appreciation rights, stock-based performance units, commitments, Contracts,
arrangements or undertakings of any kind to which Pypo Cayman is a party or is
bound (A) obligating Pypo Cayman to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, Pypo Cayman or any Voting
Pypo Debt, or (B) obligating Pypo Cayman to issue, grant, extend or enter into
any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking, and (v) as of the date of this Agreement, there are
no outstanding contractual obligations of Pypo Cayman to repurchase, redeem or
otherwise acquire any shares of Pypo Cayman capital stock.

Section 7.2 Organization and Standing. Each of the Pypo Parties (if an entity)
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation. Each of the Pypo Entities is duly
qualified to do business in each of the jurisdictions in which the property
owned, leased or operated by it or the nature of the business which it conducts
requires qualification, except where the failure to so qualify would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. Each of the Pypo Entities has all requisite power and
authority to own, lease and operate its tangible assets and properties and to
carry on its business as now being conducted. Pypo Cayman has delivered to
Middle Kingdom true and complete copies of the Pypo Constituent Instruments.

Section 7.3 Authority; Execution and Delivery; Enforceability. Each of the Pypo
Parties (and their respective nominees), if an entity, has all requisite
corporate power and authority to execute and deliver this Agreement and the
Transaction Documents to which it is a party and to consummate the Transactions

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contemplated hereby and thereby. The execution and delivery by the Pypo Parties
of this Agreement and the consummation by them of the Transactions have been
duly authorized and approved by the boards of directors or other governing body
of each of the Pypo Parties (if an entity), such authorization and approval
remains in effect and has not been rescinded or qualified in any way, and no
other proceedings on the part of any such entities are necessary to authorize
this Agreement and the Transactions. Each of this Agreement and the Transaction
Documents to which any Pypo Party is a party has been duly executed and
delivered by such party and constitutes the valid, binding, and enforceable
obligation of each of them, enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or similar laws of general
application now or hereafter in effect affecting the rights and remedies of
creditors and by general principles of equity (regardless of whether enforcement
is sought in a proceeding at law or in equity).

Section 7.4 Subsidiaries. Section 7.4 of the Pypo Disclosure Schedule lists, as
of the date hereof, all Subsidiaries of Pypo Cayman and indicates as to each the
type of entity, its jurisdiction of organization and its stockholders or other
equity holders. Except as set forth in Section 7.4 of the Pypo Disclosure
Schedule, Pypo Cayman does not directly or indirectly own any other equity or
similar interest in or any interest convertible or exchangeable or exercisable
for, any equity or similar interest in, any corporation, partnership, joint
venture or other business association or entity. Except as set forth in
Section 7.4 of the Pypo Disclosure Schedule, Pypo Cayman is the direct or
indirect owner of all outstanding shares of capital stock of its Subsidiaries,
and all such shares are duly authorized, validly issued, fully paid and
nonassessable and are owned by Pypo Cayman free and clear of all Liens (except
for clause (a) of the definition of Permitted Liens). Except as set forth in
Section 7.4 of the Pypo Disclosure Schedule, there are no outstanding
subscriptions, options, warrants, puts, calls, rights, exchangeable or
convertible securities or other commitments or agreements of any character
relating to the issued or unissued capital stock or other securities of any
Subsidiaries of Pypo Cayman or otherwise obligating any Subsidiaries of Pypo
Cayman to issue, transfer, sell, purchase, redeem or otherwise acquire any such
securities.

Section 7.5 No Conflicts. Except as set forth in Section 7.5 of the Pypo
Disclosure Schedule, the execution and delivery of this Agreement or any of the
Transaction Documents contemplated hereby by each of the Pypo Parties and the
consummation of the Transactions and compliance with the terms hereof and
thereof will not, (a) conflict with, or result in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien (other than a
Permitted Lien) upon any of the assets and properties of any Pypo Entity under
any provision of: (i) any Pypo Constituent Instrument; (ii) any Material
Contract (as defined in Section 7.18 herein) to which any Pypo Entity is a party
or to or by which it (or any of its assets and properties) is subject or bound;
or (iii) conflict with any Material Permit of a Pypo Entity; (b) subject to the
filings and other matters referred to in Section 7.6, any material Judgment
applicable to any Pypo Entity, or its properties or assets, (c) terminate or
modify, or give any third party the right to terminate or modify, the provisions
or terms of any Contract to which any Pypo Entity is a party; or (d) cause any
of the assets owned by any Pypo Entity to be reassessed or revalued by any
Governmental Authority, except, in the case of clauses (a)(ii), (a)(iii), (b),
(c) and (d) above, any such items that, individually or in the aggregate, have
not had and would not reasonably be expected to have a Material Adverse Effect
on the Pypo Entities.

Section 7.6 Consents and Approvals. Except as set forth in Section 7.6 of the
Pypo Disclosure Schedule, no consent, approval, license, permit, order or
authorization of, or registration, declaration or filing with any Governmental
Authority (“Consent”) is required to be obtained or made by or with respect to
any Pypo Party, in connection with the execution, delivery and performance of
this Agreement or the consummation of the Transactions, except for (a) such
Consents as may be required under applicable state securities laws and the
securities laws of any foreign country; and (b) such other Consents which, if
not obtained or made, would not have a Material Adverse Effect on the Pypo
Entities and would not prevent or materially alter or delay any of the
Transactions.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.7 Financial Statements.

(a) Pypo Cayman has furnished Middle Kingdom its audited consolidated financial
statements for the fiscal years ended March 31, 2006, 2007 and 2008
(collectively, the “Pypo Financial Statements”). The Pypo Financial Statements,
including the notes thereto, have been prepared in accordance with U.S. GAAP
applied on a consistent basis throughout the periods involved (except as may be
otherwise specified in the notes thereto). The Pypo Financial Statements fairly
present in all material respects the financial condition and operating results,
change in stockholders’ equity and cash flow of the Pypo Entities, as of the
dates, and for the periods, indicated therein.

(b) The Pypo Entities do not have any Off-Balance Sheet Arrangements.

Section 7.8 Absence of Certain Changes or Events. Except as disclosed in the
Pypo Financial Statements or in Section 7.8 of the Pypo Disclosure Schedule,
from March 31, 2008 to the date of this Agreement, there has not been:

(a) any event, situation or effect (whether or not covered by insurance) that
has resulted in, or to the Pypo Entities’ Knowledge, is reasonably likely to
result in, a Material Adverse Effect on the Pypo Entities;

(b) any damage, destruction or loss to, or any material interruption in the use
of, any of the assets of any of the Pypo Entities (whether or not covered by
insurance) that has had or could reasonably be expected to have a Material
Adverse Effect on the Pypo Entities;

(c) any material change to a Material Contract by which any of the Pypo Entities
or any of its respective assets is bound or subject;

(d) any mortgage, pledge, transfer of a security interest in, or Lien, created
by any of the Pypo Entities, with respect to any of its material properties or
assets, except for Permitted Liens;

(e) any loans or guarantees made by any of the Pypo Entities to or for the
benefit of its officers or directors, or any members of their immediate
families, or any material loans or guarantees made by the Pypo Entities to or
for the benefit of any of its employees or any members of their immediate
families, in each case, other than travel advances and other advances made in
the ordinary course of its business;

(f) any change of the identity of its auditors or material alteration of any
Pypo Entities’ method of accounting or accounting practice;

(g) any declaration, accrual, set aside or payment of dividend or any other
distribution of cash or other property in respect of any shares of capital stock
of any Pypo Entities or any purchase, redemption or agreements to purchase or
redeem by any Pypo Entities of any shares of capital stock or other securities;

(h) any sale, issuance or grant, or authorization of the issuance of equity
securities of any Pypo Entities, except pursuant to existing stock option plans
of Pypo Entities;

(i) any amendment to any Pypo Constituent Instruments, any merger,
consolidation, share exchange, business combination, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction involving any Pypo Entities;

(j) any creation of any Subsidiary of any of the Pypo Entities or acquisition by
any of the Pypo Entities of any equity interest or other interest in any other
Person;

(k) any material Tax election by any Pypo Entities;

(l) any commencement or settlement of any material Actions (as defined below) by
any of the Pypo Entities; or

(m) any negotiations, arrangement or commitment by any of the Pypo Entities to
take any of the actions described in this Section 7.8.

Section 7.9 No Undisclosed Liabilities. Except as set forth in Section 7.9 of
the Pypo Disclosure Schedule, the Pypo Entities have no material obligations or
liabilities of any nature (matured or unmatured, fixed or

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contingent, including any obligations to issue capital stock or other securities
of Pypo Entities) due after the date hereof in excess of $300,000, other than
(a) those set forth or adequately provided for in the Balance Sheet included in
the Pypo Financial Statements (the “Pypo Balance Sheet”), (b) those not required
to be set forth in the Pypo Balance Sheet under U.S. GAAP, (c) those incurred
since the Pypo Balance Sheet date and not reasonably likely to result in a
Material Adverse Effect on Pypo Entities, and (d) those incurred in connection
with the execution of this Agreement.

Section 7.10 Litigation. As of the date of this Agreement, there is no private
or governmental action, suit, inquiry, notice of violation, claim, arbitration,
audit, proceeding (including any partial proceeding such as a deposition) or
investigation (“Action”) pending or threatened in writing against any of the
Pypo Entities, any of their respective executive officers or directors (in their
capacities as such) or any of their respective properties before or by any
Governmental Authority which (a) adversely affects or challenges the legality,
validity or enforceability of this Agreement or (b) could, if there were an
unfavorable decision, individually or in the aggregate, have or would reasonably
be expected to result in a Material Adverse Effect on the Pypo Entities. As of
the date of this Agreement, there is no Judgment imposed upon any of the Pypo
Entities or any of their respective properties, that would prevent, enjoin,
alter or materially delay any of the Transactions contemplated by this
Agreement, or that would reasonably be expected to have a Material Adverse
Effect on the Pypo Entities. Neither the Pypo Entities, nor any director or
executive officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a material claim or material violation of or
material liability under the securities laws of any Governmental Authority or a
material claim of breach of fiduciary duty.

Section 7.11 Licenses, Permits, Etc. Each of the Pypo Entities possesses or will
possess prior to the Closing all Material Permits. Such Material Permits are
described or set forth on Section 7.11 of the Pypo Disclosure Schedule. True,
complete and correct copies of the Material Permits issued to the Pypo Entities
have previously been delivered to Middle Kingdom. As of the date of this
Agreement, all such Material Permits are in full force and effect.

Section 7.12 Title to Properties.

(a) Real Property. Section 7.12(a) of the Pypo Disclosure Schedule contains an
accurate and complete list and description of (i) all real properties owned or
leased by any Pypo Entities (except for such leased real estate for which the
annual rental payment is less than $50,000) (collectively, the “Real Property”),
and (ii) any lease under which any such Real Property is possessed and which
involve an annual rental payment of $50,000 or more (the “Real Estate Leases”).
None of the Pypo Entities is in default under any of the Real Estate Leases,
and, as of the date of this Agreement, the Chief Executive Officer and the Chief
Financial Officer of the Pypo Entities are not aware of any default by any of
the lessors thereunder, except any such default that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on the Pypo Entities.

(b) Tangible Personal Property. Except as would not reasonably be expected to
have a Material Adverse Effect on the Pypo Entities, the Pypo Entities are in
possession of and have good title to, or have valid leasehold interests in or
valid contractual rights to use all tangible personal property as reflected in
the Pypo Financial Statements, and tangible personal property acquired (and not
otherwise disposed of in the ordinary course of business with a value not
exceeding $100,000) since March 31, 2008 (collectively, the “Tangible Personal
Property”). All Tangible Personal Property is free and clear of all Liens other
than Permitted Liens, and is in good order and condition, ordinary wear and tear
excepted, and its use complies in all material respects with all applicable
Laws.

(c) Accounts Receivable and Inventory. The accounts receivable and inventory of
the Pypo Entities (x) reflected in the March 31, 2008 balance sheet included in
the Pypo Financial Statements and (y) that will be reflected in the June 30,
2008 balance sheet to be included in the Pypo Interim Financial Statements, has
been or will be (as applicable) presented in accordance with U.S. GAAP applied
in a manner consistent with the accounting principles applied in the preparation
of the Pypo Financial Statements.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.13 Intellectual Property. Section 7.13 of the Pypo Disclosure Schedule
sets forth a description of any patents, trademarks, domain names, copyrights,
and any applications therefor which are material to the conduct of the business
of the Pypo Entities taken as a whole. The Pypo Entities own, or are validly
licensed or otherwise have the right to use, all patents trademarks, domain
names and copyrights listed on Section 7.13 of the Pypo Disclosure Schedules and
all trade names, service marks, computer software and trade secrets material to
the conduct of their business (taken as a whole) as currently conducted
(“Intellectual Property Rights”), except for failures to own, license or have
rights to such Intellectual Property Rights as would not reasonably be expected
to have a Material Adverse Effect on the Pypo Entities. Except as set forth in
Section 7.13 of the Pypo Disclosure Schedule and except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect on the Pypo Entities, (i) no claims are pending or, to
the Knowledge of Pypo Entities, threatened that any of the Pypo Entities is
infringing or otherwise adversely affecting the rights of any Person with regard
to any Intellectual Property Right; and (ii) to the Knowledge of Pypo Entities,
no Person is infringing the rights of Pypo Entities with respect to any
Intellectual Property Right.

Section 7.14 Taxes.

(a) The Pypo Entities have timely filed, or have caused to be timely filed on
their behalf, all Tax Returns that are or were required to be filed by or with
respect to any of them, either separately or as a member of group of
corporations, pursuant to applicable Legal Requirements. All Tax Returns filed
by (or that include on a consolidated basis) any of the Pypo Entities were (and,
as to a Tax Return not filed as of the date hereof, will be) in all respects
true, complete and accurate, except to the extent any failure to file or any
inaccuracies in any filed Tax returns, individually or in the aggregate, have
not and would not reasonably be expected to have a Material Adverse Effect on
the Pypo Entities. There are no unpaid Taxes claimed to be due by any
Governmental Authority in charge of taxation of any jurisdiction, nor any claim
for additional Taxes for any period for which Tax Returns have been filed,
except to the extent any failure to file or any inaccuracies in any filed Tax
returns, individually or in the aggregate, have not and would not reasonably be
expected to have a Material Adverse Effect on the Pypo Entities.

(b) Section 7.14(b) of the Pypo Disclosure Schedule lists all the relevant
Governmental Authorities in charge of taxation in which Tax Returns are filed
with respect to the Pypo Entities, and indicates those Tax Returns that have
been audited or that are currently the subject of an audit since January 1,
2002. None of the Pypo Entities has received any notice that any Governmental
Authority will audit or examine (except for any general audits or examinations
routinely performed by such Governmental Authorities), seek information with
respect to, or make material claims or assessments with respect to any Taxes for
any period. The Pypo Entities have delivered or made available to Middle Kingdom
correct and complete copies of all Tax Returns, examination reports, and
statements of deficiencies filed by, assessed against or agreed to by any of the
Pypo Entities, for and during fiscal years 2002 through 2007.

(c) The Pypo Financial Statements reflect an adequate reserve for all Taxes
payable by Pypo Entities (in addition to any reserve for deferred Taxes to
reflect timing differences between book and Tax items) for all taxable periods
and portions thereof through the date of such financial statements. None of the
Pypo Entities is either a party to or bound by any Tax indemnity, Tax sharing or
similar agreement and the Pypo Entities currently have no material liability and
will not have any material liabilities for any Taxes of any other Person under
any agreement or by the operation of any Law. No deficiency with respect to any
Taxes has been proposed, asserted or assessed against any of the Pypo Entities,
and no requests for waivers of the time to assess any such Taxes are pending,
except to the extent any such deficiency or request for waiver, individually or
in the aggregate, has not had and would not reasonably be expected to have a
Material Adverse Effect on the Pypo Entities.

(d) None of the Pypo Entities has requested any extension of time within which
to file any Tax Return, which Tax Return has not since been filed. None of the
Pypo Entities has executed any outstanding waivers or comparable consents
regarding the application of the statute of limitations with respect to any
Taxes or Tax Returns. No power of attorney currently in force has been granted
by any of the Pypo Entities concerning any Taxes or Tax Return.

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) None of the Pypo Entities (i) is currently engaged in the conduct of a trade
or business within the United States; (ii) is a corporation or other entity
organized or incorporated in the United States; and (iii) has or has ever owned
any United States real property interests as described in Section 897 of the
Code.

Section 7.15 Employment Matters.

(a) Benefit Plan. Except as set forth in Section 7.15(a) of the Pypo Disclosure
Schedule, none of the Pypo Entities has or maintains any material bonus,
pension, profit sharing, deferred compensation, incentive compensation, stock
ownership, stock purchase, stock option, phantom stock, retirement, vacation,
severance, disability, death benefit, hospitalization, medical or other plan,
arrangement or understanding (whether or not legally binding) providing material
benefits to any current or former employee, officer or director of any of the
Pypo Entities (collectively, “Pypo Benefit Plans”). Except as set forth in
Section 7.15(a) of the Pypo Disclosure Schedule, neither the execution and
delivery of this Agreement nor the consummation of the Transactions will result
in, cause the accelerated vesting or delivery of, or increase the amount or
value of, any payment or benefit to any employee of any of the Pypo Entities.
Except as set forth in Section 7.15(a) of the Pypo Disclosure Schedule, as of
the date of this Agreement, there are no severance or termination agreements or
arrangements currently in effect between any of the Pypo Entities and any of its
current or former employees, officers or directors, nor do any of the Pypo
Entities have any general severance plan or policy currently in effect for any
of its employees, officers or directors. Since March 31, 2008, there has not
been any adoption or amendment in any material respect by any of the Pypo
Entities of any Pypo Benefit Plan.

(b) Labor Matters. Except as disclosed in Section 7.15(b) of the Pypo Disclosure
Schedule, (a) there are no collective bargaining or other labor union agreements
to which any of the Pypo Entities is a Party or by which it is bound; (b) no
material labor dispute exists or, to the Knowledge of Pypo Entities, is imminent
with respect to any of the employees of any of the Pypo Entities; (c) to the
Knowledge of the Pypo Entities, none of the Pypo Entities is the subject of any
Actions asserting that any of the Pypo Entities has committed an unfair labor
practice or seeking to compel it to bargain with any labor organization as to
wages or conditions of employment; (d) there is no strike, work stoppage or
other labor dispute involving any of the Pypo Entities pending or, to Pypo
Entities’ Knowledge, threatened; (e) no complaint, charge or Actions by or
before any Governmental Authority brought by or on behalf of any employee,
prospective employee, former employee, retiree, labor organization or other
representative of its employees is pending or, to the Pypo Entities’ Knowledge,
threatened against any of the Pypo Entities; (e) no material grievance is
pending or, to the Pypo Entities’ Knowledge, threatened against any of the Pypo
Entities; and (f) none of the Pypo Entities is a party to, or otherwise bound
by, any consent decree with, or to the Knowledge of the Pypo Entities, citation
by, any Governmental Authorities relating to employees or employment practices.

Section 7.16 Transactions With Affiliates and Employees. Except as disclosed in
Section 7.16 of the Pypo Disclosure Schedule, none of the executive officers or
directors of Pypo Entities and none of the Pypo Shareholders is presently a
party, directly or indirectly, to any transaction with any of the Pypo Entities
that is required to be disclosed under Rule 404(a) of Regulation S-K (other than
for services as employees, officers and directors), including any Contract
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
executive officer, director or, to the Knowledge of Pypo Entities, any entity in
which any executive officer or director has a substantial interest or is an
officer, director, trustee or partner.

Section 7.17 Insurance. Section 7.17 of the Pypo Disclosure Schedule lists all
true and correct copies of all material contracts of insurance, as amended and
supplemented to which any of the Pypo Entities is a party. All such insurance
policies are in full force and effect, all premiums due thereon have been paid
or provided for and the Pypo Entities have complied with the material provisions
of such policies. The Pypo Entities have not been advised of any defense to
coverage in connection with any claim to coverage asserted or noticed by the
Pypo Entities under or in connection with any of their extant insurance
policies. Except as set forth in Section 7.17 of

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Pypo Disclosure Schedule, the Pypo Entities are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which Pypo Entities
are engaged and in the geographic areas where any of which engages in such
businesses, except as would not reasonably be expected to have a Material
Adverse Effect on the Pypo Entities.

Section 7.18 Material Contracts.

(a) Pypo Cayman has made available to Middle Kingdom, prior to the date of this
Agreement, true, correct and complete copies of each of the following written
Contracts, as amended and supplemented to which any of the Pypo Entities is a
party: (i) agreements that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K; (ii) distribution agreements pursuant to
which any of the Pypo Entities has received or has paid amounts in excess of an
aggregate of $3,600,000 during the fiscal year ended March 31, 2008; (iii) loan
agreements or indentures relating to any indebtedness in excess of $1,000,000
during the fiscal year ended March 31, 2008 or (iv) agreements, other than
distribution agreements, requiring expenditures by any single Pypo Entity in
excess of $1,000,000 during the fiscal year ended March 31, 2008 (each, a
“Material Contract”). A list of each such Material Contract is set forth on
Section 7.18 of the Pypo Disclosure Schedule. Except as set forth on
Section 7.18 of the Pypo Disclosure Schedule, as of the date of this Agreement,
none of the Pypo Entities is in violation of or in default under (nor does there
exist any condition which upon the passage of time or the giving of notice would
cause such a violation of or default under) any Contract to which it is a party
or by which it or any of its properties or assets is bound, except for
violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on the Pypo
Entities; and, to the Knowledge of the Pypo Entities, except as set forth on
Section 7.18 of the Pypo Disclosure Schedule, as of the date of this Agreement,
no other Person has violated or breached, or committed any default under, any
Material Contract, except for violations, breaches and defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the Pypo Entities.

(b) Except as set forth on Section 7.18 of the Pypo Disclosure Schedule or as
would not reasonably be expected to have a Material Adverse Effect on the Pypo
Entities, each Material Contract is a legal, valid and binding agreement, and is
in full force and effect, and (i) none of the Pypo Entities is in breach or
default of any Material Contract to which it is a party in any material respect;
(ii) no event has occurred or circumstance has existed that (with or without
notice or lapse of time), will or would reasonably be expected to,
(A) contravene, conflict with or result in a violation or breach of, or become a
default or event of default under, any provision of any Material Contract;
(B) permit Pypo Entities or any other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify any Material Contract; or (iii) none of the Pypo
Entities has received notice of the pending or threatened cancellation,
revocation or termination of any Material Contract to which it is a party.
Except as set forth on Section 7.18 of the Pypo Disclosure Schedule, since
March 31, 2008, none of the Pypo Entities has received any notice or other
communication regarding any actual or possible violation or breach of, or
default under, any Material Contract, except in each such case for defaults,
acceleration rights, termination rights and other rights that have not had and
would not reasonably be expected to have a Material Adverse Effect on the Pypo
Entities.

Section 7.19 Compliance with Applicable Laws. The Pypo Entities are in
compliance with all applicable Laws, including those relating to occupational
health and safety and the environment to which they are subject, except for
instances of noncompliance that, individually and in the aggregate, have not had
and would not reasonably be expected to have a Material Adverse Effect on the
Pypo Entities. Except as set forth in Section 7.19 of the Pypo Disclosure
Schedule, none of the Pypo Entities has received any written communication
during the past two years from a Governmental Authority alleging that any of the
Pypo Entities is not in compliance in any material respect with any applicable
Law. This Section 7.19 does not relate to matters with respect to Taxes, which
are the subject of Section 7.14.

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.20 Foreign Corrupt Practices. Neither the Pypo Entities, nor Pypo
Shareholders, nor to the Knowledge of the Pypo Entities, any of their respective
Representatives, has, in the course of its actions for, or on behalf of, the
Pypo Entities, directly or indirectly, (a) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (b) made any direct or indirect unlawful payment to any
Governmental Authority or any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”); or (d) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment in connection with
the operations of Pypo Entities to any foreign or domestic government official
or employee, except, in the case of clauses (a) and (b) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the Pypo Entities.

Section 7.21 Money Laundering Laws. To the Knowledge of the Pypo Entities, none
of the Pypo Entities has violated any money laundering statute or any rules and
regulations relating to money laundering statutes (collectively, the “Money
Laundering Laws”) and no proceeding involving any Pypo Entities with respect to
the Money Laundering Laws is pending or, to the Knowledge of the officers of the
Pypo Entities, is threatened.

Section 7.22 Brokers; Schedule of Fees and Expenses. Except as set forth in
Section 7.22 of the Pypo Disclosure Schedule, no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with this
Agreement or the Transactions based upon arrangements made by or on behalf of
Pypo Entities.

Section 7.23 OFAC. None of the Pypo Entities, any director or officer of the
Pypo Entities, or, to the Knowledge of the Pypo Entities, any agent, employee,
affiliate or Person acting on behalf of the Pypo Entities is currently
identified on the specially designated nationals or other blocked person list or
otherwise currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Pypo
Entities have not, directly or indirectly, used any funds, or loaned,
contributed or otherwise made available such funds to any Subsidiary, joint
venture partner or other Person, in connection with any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to, or
otherwise in violation of, any U.S. sanctions administered by OFAC.

Section 7.24 Additional PRC Representations and Warranties. Except as set forth
in Section 7.24 of the Pypo Disclosure Schedule,

(a) All material consents, approvals, authorizations or licenses required under
PRC law for the due and proper establishment and operation of Pypo PRC have been
duly obtained from the relevant PRC Governmental Authority and are in full force
and effect.

(b) All filings and registrations with the PRC Governmental Authorities required
in respect of Pypo PRC and its operations including, without limitation, the
registration with and/or approval by the Ministry of Commerce, the State
Administration of Industry and Commerce, the State Administration for Foreign
Exchange, tax bureau and customs offices and other PRC Governmental Authorities
that administer foreign investment enterprises have been duly completed in
accordance with the relevant PRC rules and regulations, except where the failure
to complete such filings and registrations does not, and would not, individually
or in the aggregate, have a Material Adverse Effect.

(c) Pypo PRC has complied with all relevant PRC laws and regulations regarding
the contribution and payment of its registered share capital, the payment
schedule of which has been approved by the relevant PRC Governmental Authority.
There are no outstanding rights to acquire, or commitments made by Pypo PRC to
sell, any of its equity interests.

(d) Pypo PRC is not in receipt of any letter or notice from any relevant PRC
Governmental Authority notifying it of the revocation, or otherwise questioning
the validity, of any licenses or qualifications issued

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to it or any subsidy granted to it by any PRC Governmental Authority for
non-compliance with the terms thereof or with applicable PRC laws, or the need
for compliance or remedial actions in respect of the activities carried out by
Pypo PRC.

(e) Pypo PRC has conducted its business activities within its permitted scope of
business or has otherwise operated its business in compliance, in all material
respects, with all relevant legal requirements and with all requisite licenses
and approvals granted by competent PRC Governmental Authorities. As to licenses,
approvals and government grants and concessions required or material for the
conduct of any part of any of the Pypo PRC’s business which is subject to
periodic renewal, Pypo PRC does not have any Knowledge, as of the date of this
Agreement, of any grounds on which renewals of any such licenses, approvals,
grants or concessions will not be granted by the relevant PRC Governmental
Authorities.

(f) With regard to employment and staff or labor, Pypo PRC has complied, in all
material respects, with all applicable PRC laws and regulations, including
without limitation, laws and regulations pertaining to welfare funds, social
benefits, medical benefits, insurance, retirement benefits, pensions or the
like.

Section 7.25 Environmental Matters. To the Knowledge of the Pypo Entities, each
of the Pypo Entities is in substantial compliance with, and has not been and is
not in material violation of or subject to any material liability under, any
Environmental Law and no proceeding involving any Pypo Entities with respect to
any Environmental Law is pending or, to the Knowledge of the officers of the
Pypo Entities, is threatened.

ARTICLE VIII

Representations and Warranties of Middle Kingdom

Except as set forth in the Disclosure Schedule of Middle Kingdom attached hereto
as Schedule E (the “Middle Kingdom Disclosure Schedule”), each of the Middle
Kingdom Parties, jointly and severally, represents and warrants to the Pypo
Parties as follows:

Section 8.1 Capital Structure.

(a) Section 8.1(a) of the Middle Kingdom Disclosure Schedule sets forth, as of
the date hereof, the share capitalization of Middle Kingdom and all the
outstanding options, warrants or rights to acquire any share capital of Middle
Kingdom. Other than those set forth on Section 8.1(a) of the Middle Kingdom
Disclosure Schedule: (i) there are no options, warrants or other rights
outstanding which give any Person the right to acquire any share capital of
Middle Kingdom or to subscribe to any increase of any share capital of Middle
Kingdom; and (ii) there are no disputes, arbitrations or litigation proceedings
involving Middle Kingdom with respect to the share capital of Middle Kingdom.

(b) Except as set forth in Section 8.1(b) of the Middle Kingdom Disclosure
Schedule: (i) no shares of capital stock or other voting securities of Middle
Kingdom were issued, reserved for issuance or outstanding and there have not
been any issuances of capital securities or options, warrants or rights to
acquire the capital securities of Middle Kingdom; (ii) all outstanding shares of
the capital stock of Middle Kingdom are, and all such shares that may be issued
prior to the date hereof will be when issued, duly authorized, validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
purchase option, call option, right of first refusal, preemptive right,
subscription right or any similar right under any provision of the DGCL, the
Middle Kingdom Constituent Instruments (as defined below) or any Contract to
which Middle Kingdom is a party or otherwise bound; and (iii) there are no
outstanding contractual obligations of Middle Kingdom to repurchase, redeem or
otherwise acquire any shares of capital stock of Middle Kingdom.

(c) Except as set forth in Section 8.1(c) of the Middle Kingdom Disclosure
Schedule, as of the date of this Agreement: (i) there are no bonds, debentures,
notes or other indebtedness of Middle Kingdom having

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the right to vote (or convertible into, or exchangeable for, securities having
the right to vote) on any matters on which holders of Common Stock and Class B
Common Stock may vote (“Voting Middle Kingdom Debt”); and (ii) there are no
options, warrants, rights, convertible or exchangeable securities, “phantom”
stock rights, stock appreciation rights, stock-based performance units,
commitments, Contracts, arrangements or undertakings of any kind to which Middle
Kingdom is a Party or by which it is bound (A) obligating Middle Kingdom to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock or other equity interests in, or any security
convertible or exercisable for or exchangeable into any capital stock of or
other equity interest in, Middle Kingdom or any Voting Middle Kingdom Debt, or
(B) obligating Middle Kingdom to issue, grant, extend or enter into any such
option, warrant, call, right, security, commitment, Contract, arrangement or
undertaking.

(d) Except as set forth in Section 8.1(d) of the Middle Kingdom Disclosure
Schedule, Middle Kingdom is not a party to any agreement granting any security
holder of Middle Kingdom the right to cause Middle Kingdom to register shares of
the capital stock or other securities of Middle Kingdom held by such security
holder under the Securities Act. The stockholder list provided to Pypo Cayman is
a current shareholder list generated by Middle Kingdom’s stock transfer agent,
and such list accurately reflects all of the issued and outstanding shares of
Middle Kingdom’s capital stock.

Section 8.2 Organization and Standing. Middle Kingdom is duly organized, validly
existing and in good standing under the laws of the State of Delaware. Middle
Kingdom is duly qualified to do business in each of the jurisdictions in which
the property owned, leased or operated by Middle Kingdom or the nature of the
business which it conducts requires qualification, except where the failure to
so qualify would not reasonably be expected to have a Material Adverse Effect on
Middle Kingdom. Middle Kingdom has the requisite power and authority to own,
lease and operate its tangible assets and properties and to carry on its
business as now being conducted and, subject to necessary approvals of the
relevant Government Authorities, as presently contemplated to be conducted.
Middle Kingdom has delivered to Pypo Cayman true and complete copies of the
certificate of incorporation of Middle Kingdom, as amended to the date of this
Agreement and the bylaws of Middle Kingdom, as amended to the date of this
Agreement (the “Middle Kingdom Constituent Instruments”).

Section 8.3 Authority; Execution and Delivery; Enforceability. Middle Kingdom
has all requisite corporate power and authority to execute and deliver this
Agreement and the Transaction Documents to which it is a Party and to consummate
the Transactions. The execution and delivery by Middle Kingdom of this Agreement
and the consummation by Middle Kingdom of the Transactions have been duly
authorized and approved by the Middle Kingdom Board and no other corporate
proceedings on the part of Middle Kingdom are necessary to authorize this
Agreement and the Transactions. All action, corporate and otherwise, necessary
to be taken by Middle Kingdom to authorize the execution, delivery and
performance of this Agreement, the Transaction Documents and all other
agreements and instruments delivered by Middle Kingdom in connection with the
Transactions have been duly and validly taken. Each of this Agreement and the
Transaction Documents to which Middle Kingdom is a Party has been duly executed
and delivered by Middle Kingdom and constitutes the valid, binding, and
enforceable obligation of Middle Kingdom, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or similar laws of
general application now or hereafter in effect affecting the rights and remedies
of creditors and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 8.4 No Subsidiaries or Equity Interests. Middle Kingdom does not own,
directly or indirectly, any capital stock, membership interest, partnership
interest, joint venture interest or other equity interest in any Person other
than its ownership interest in MK Arizona prior to the Merger Effective Time.

Section 8.5 No Conflicts. Except as set forth in Section 8.5 of the Middle
Kingdom Disclosure Schedule, the execution and delivery of this Agreement or any
of the Transaction Documents by Middle Kingdom and the consummation of the
Transactions and compliance with the terms hereof and thereof will not,
(a) conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

right of termination, cancellation or acceleration of any obligation or to loss
of a material benefit under, or result in the creation of any Lien (other than a
Permitted Lien) upon any of the assets and properties of Middle Kingdom, under,
any provision of: (i) any Middle Kingdom Constituent Instrument; (ii) any Middle
Kingdom Material Contract (as defined in Section 8.23 hereof) to which Middle
Kingdom is a party or to or by which it (or any of its assets and properties) is
subject or bound; or (iii) any Material Permit; (b) subject to the filings and
other matters referred to in Section 8.6, conflict with any material Judgment or
Law applicable to Middle Kingdom, or its properties or assets; (c) result in any
suspension, revocation, impairment, forfeiture or nonrenewal of any Permit
applicable to Middle Kingdom; (d) terminate or modify, or give any third party
the right to terminate or modify, the provisions or terms of any Contract to
which Middle Kingdom is a party; or (e) cause any of the assets owned by Middle
Kingdom to be reassessed or revalued by any Governmental Authority, except, in
the case of clauses (a)(ii), (a)(iii), (b), (c), (d) and (e) above, any such
items that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect on Middle Kingdom.

Section 8.6 Consents and Approvals. Except as set forth in Section 8.6 of the
Middle Kingdom Disclosure Schedule, no Consent of, or registration, declaration
or filing with, or permit from, any Governmental Authority is required to be
obtained or made by or with respect to Middle Kingdom in connection with the
execution, delivery and performance of this Agreement or the consummation of the
Transactions, other than (i) the filing of the Certificate of Merger with the
Secretary of State of Delaware and the filing of Articles of Merger with the
Arizona Corporation Commission as provided in Section 1.2; (ii) the filings in
connection with the Conversion as provided in Section 2.2; (iii) the filing
with, and clearance by the SEC of a Registration Statement on Form S-4
containing a preliminary proxy statement /prospectus (the “Proxy
Statement/Prospectus”) pursuant to which Middle Kingdom’s stockholders must vote
at a special meeting of stockholders to approve, among other thing, this
Agreement and the Transactions; (iv) the filing of a Form 8-K with the SEC
within four (4) business days after the execution of this Agreement and of the
Closing Date; (v) any filings as required under applicable securities laws of
the United States and the securities laws of any foreign country; (vi) any
filing required with the OTCBB; and (vii) the procurement of such other
consents, authorizations, filings, approvals and registrations which, if not
obtained or made, would not have a Material Adverse Effect on Middle Kingdom and
would not prevent, or materially alter or delay consummation of any of the
Transactions.

Section 8.7 SEC Documents. Middle Kingdom has filed all reports, schedules,
forms, statements and other documents required to be filed by Middle Kingdom
with the SEC since December 13, 2006, pursuant to Sections 13(a), 14(a) and
15(d) of the Exchange Act (the “Middle Kingdom SEC Documents”). As of its
respective filing date, each Middle Kingdom SEC Document complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to such Middle Kingdom
SEC Document, and did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except to the extent that information contained
in any Middle Kingdom SEC Document has been revised or superseded by a later
filed Middle Kingdom SEC Document, none of the Middle Kingdom SEC Documents
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The consolidated financial statements of Middle Kingdom included in
the Middle Kingdom SEC Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, have been prepared in accordance with U.S. GAAP
(except, in the case of unaudited statements, as permitted by the rules and
regulations of the SEC) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present
the consolidated financial position of Middle Kingdom as of the dates thereof
and the consolidated results of their operations and cash flows as at the
respective dates of and for the periods referred to in such financial statements
(subject, in the case of unaudited financial statements, to normal year-end
audit adjustments and the omission of notes to the extent permitted by
Regulation S-X of the SEC).

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 8.8 Internal Accounting Controls. Middle Kingdom maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization, and (d) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Middle Kingdom’s officers have established
disclosure controls and procedures for Middle Kingdom and designed such
disclosure controls and procedures to ensure that material information relating
to Middle Kingdom is made known to the officers by others within those entities.
Middle Kingdom’s officers have evaluated the effectiveness of Middle Kingdom’s
controls and procedures and there is no material weakness, significant
deficiency or control deficiency, in each case as such term is defined in Public
Company Accounting Oversight Board Auditing Std. No. 2. Since March 31, 2008,
there have been no significant changes in Middle Kingdom’s internal controls or,
to Middle Kingdom’s knowledge, in other factors that could significantly affect
Middle Kingdom’s internal controls.

Section 8.9 Solvency. Based on the financial condition of Middle Kingdom as of
the Closing Date (and assuming that the Closing shall have occurred and the
monies in the Trust Fund are released to Middle Kingdom), (i) Middle Kingdom’s
fair saleable value of its assets exceeds the amount that will be required to be
paid on or in respect of Middle Kingdom’s existing debts and other liabilities
(including known contingent liabilities) as they mature, (ii) Middle Kingdom’s
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted,
including its capital needs taking into account the particular capital
requirements of the business conducted by Middle Kingdom and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of Middle Kingdom, together with the proceeds Middle Kingdom would receive, were
it to liquidate all of its assets, after taking into account all anticipated
uses of the cash, would be sufficient to pay all amounts on or in respect of its
debt when such amounts are required to be paid. Middle Kingdom does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).

Section 8.10 Absence of Certain Changes or Events. Except as disclosed in
Section 8.10 of the Middle Kingdom Disclosure Schedule, from the date of the
most recent audited financial statements and interim financial statements
included in the filed Middle Kingdom SEC documents to the date of this
Agreement, there has not been:

(a) any event, situation or effect (whether or not covered by insurance) that
has resulted in, or to Middle Kingdom’s Knowledge, is reasonably likely to
result in, a Material Adverse Effect on Middle Kingdom;

(b) any damage, destruction or loss to, or any material interruption in the use
of, any of the assets of Middle Kingdom (whether or not covered by insurance)
that has had or could reasonably be expected to have a Material Adverse Effect
on Middle Kingdom;

(c) any material change to a material Contract by which Middle Kingdom or any of
its assets is bound or subject;

(d) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;

(e) any resignation or termination of employment of the Chief Executive Officer,
Chief Financial Officer, President or the Secretary of Middle Kingdom;

(f) any mortgage, pledge, transfer of a security interest in, or Lien, created
by Middle Kingdom, with respect to any of its material properties or assets,
except for Permitted Liens;

(g) any loans or guarantees made by Middle Kingdom to or for the benefit of its
officers or directors, or any members of their immediate families, or any
material loans or guarantees made by Middle Kingdom to

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or for the benefit of any of its employees or any members of their immediate
families, in each case, other than travel advances and other advances made in
the ordinary course of its business;

(h) any declaration, setting aside or payment or other distribution in respect
of any of Middle Kingdom’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by Middle Kingdom;

(i) any alteration of Middle Kingdom’s method of accounting or the identity of
its auditors;

(j) any issuance of equity securities to any officer, director or affiliate,
except pursuant to existing Middle Kingdom shares option plans; or

(k) any negotiations, arrangement or commitment by Middle Kingdom to take any of
the actions described in this Section 8.10.

Section 8.11 Undisclosed Liabilities. Except as set forth in Section 8.11 of the
Middle Kingdom Disclosure Schedule, Middle Kingdom has no liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
due after the date hereof other than those not required to be set forth on a
balance sheet of Middle Kingdom or in the notes thereto under U.S. GAAP.
Section 8.11 of the Middle Kingdom Disclosure Schedule sets forth all financial
and contractual obligations and liabilities (including any obligations to issue
capital stock or other securities of Middle Kingdom) due after the date hereof.

Section 8.12 Litigation. As of the date hereof, there is no Action which
(a) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or (b) could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect on Middle Kingdom. Neither Middle Kingdom, nor any
director or officer thereof (in his or her capacity as such), is or has been the
subject of any Action involving a claim or violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.

Section 8.13 Compliance with Applicable Laws. Except as set forth in
Section 8.13 of the Middle Kingdom Disclosure Schedule, Middle Kingdom is in
compliance with all applicable Laws, including those relating to occupational
health and safety and the environment, except for instances of noncompliance
that, individually and in the aggregate, have not had and would not reasonably
be expected to have a Material Adverse Effect on Middle Kingdom. Except as set
forth in Section 8.13 of the Middle Kingdom Disclosure Schedule, Middle Kingdom
has not received any written communication during the past two (2) years from a
Governmental Authority alleging that Middle Kingdom is not in compliance in any
material respect with any applicable Law.

Section 8.14 Sarbanes-Oxley Act of 2002. Middle Kingdom is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) applicable to it as of the date hereof and as of the
Closing. There has been no change in Middle Kingdom’s accounting policies since
inception except as described in the notes to the Middle Kingdom Financial
Statements. Each required form, report and document containing financial
statements that has been filed with or submitted to the SEC since inception, was
accompanied by the certifications required to be filed or submitted by Middle
Kingdom’s chief executive officer and chief financial officer pursuant to the
Sarbanes-Oxley Act, and at the time of filing or submission of each such
certification, such certification was true and accurate and materially complied
with the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Neither Middle Kingdom, nor to the Knowledge of Middle Kingdom, any
Representative of Middle Kingdom, has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, regarding the accounting or auditing practices, procedures, methodologies
or methods of Middle Kingdom or their respective internal accounting controls,
including any complaint, allegation, assertion or claim that Middle Kingdom has
engaged in questionable accounting or auditing practices, except for (a) any
complaint, allegation, assertion or claim as has been resolved without any
resulting change to Middle Kingdom’s accounting or auditing practices,
procedures methodologies or methods of Middle Kingdom or its internal accounting
controls, and (b) questions regarding such matters raised and resolved in the
ordinary course in connection with the preparation and review of Middle
Kingdom’s financial statements

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and periodic reports. To the Knowledge of Middle Kingdom, no attorney
representing Middle Kingdom, whether or not employed by Middle Kingdom, has
reported evidence of a material violation of securities laws, breach of
fiduciary duty or similar violation by Middle Kingdom or any of its officers,
directors, employees or agents to the Middle Kingdom Board or any committee
thereof or to any director or officer of Middle Kingdom. To the Knowledge of
Middle Kingdom, no employee of Middle Kingdom has provided or is providing
information to any law enforcement agency regarding the commission or possible
commission of any crime or the violation or possible violation of any applicable
law.

Section 8.15 Certain Registration Matters. Except as specified in Section 8.15
of the Middle Kingdom Disclosure Schedule, and except for registration rights
granted in connection with the Middle Kingdom Public Offering, Middle Kingdom
has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of Middle Kingdom
registered with the SEC or any other Governmental Authority that have not been
satisfied.

Section 8.16 Broker’s and Finders’ Fees. Except as specified in Section 8.16 of
the Middle Kingdom Disclosure Schedule, Middle Kingdom has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or investment bankers’ fees or any similar charges
in connection with this Agreement or any Transaction.

Section 8.17 Minute Books. The minute books of Middle Kingdom made available to
Pypo Cayman contain in all material respects a complete and accurate summary of
all meetings of directors and stockholders or actions by written consent of
Middle Kingdom since inception and through the date of this Agreement, and
reflect all transactions referred to in such minutes accurately in all material
respects.

Section 8.18 Vote Required. The approval of the board of directors of Middle
Kingdom, MK Arizona and MK Cayman and the affirmative vote of the stockholders
of Middle Kingdom and MK Arizona in accordance with Section 13.1 hereof and for
the approval of the amendment to the Middle Kingdom Constituent Instruments to
extend the deadline for completing the merger transaction from December 13, 2008
to February 28, 2009 are the only approvals or votes necessary to approve this
Agreement and the Transactions; provided, however, that Middle Kingdom will not
consummate the Transactions if 20% or more of the Middle Kingdom shareholders
entitled to vote in connection herewith, vote against the Merger, the
Conversion, the Share Exchange and exercise their Conversion Rights described in
the Middle Kingdom Prospectus.

Section 8.19 Board Approval. The Middle Kingdom Board (including any required
committee or subgroup of the Middle Kingdom Board) has, as of the date of this
Agreement, (i) adopted resolutions approving the Merger and setting forth the
terms and conditions thereof, and declared the advisability of and approved this
Agreement and the Transactions, (ii) determined that the Transactions are in the
best interests of the stockholders of Middle Kingdom, and (iii) determined that
the fair market value of Pypo Cayman is equal to at least 80% of Middle
Kingdom’s net assets.

Section 8.20 Over-the-Counter Bulletin Board Quotation. The Common Stock, Class
B Common Stock, Class A Warrants and Class B Warrants are quoted on the OTCBB.
There is no Action pending or, to the Knowledge of Middle Kingdom, threatened
against Middle Kingdom by FINRA with respect to any intention by such entities
to prohibit or terminate the quotation of such securities on the OTCBB. The
Common Stock, Class B Common Stock, Class A Warrants and Class B Warrants are
registered pursuant to Section 12(g) of the Exchange Act and Middle Kingdom has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of such securities under the Exchange Act nor has
Middle Kingdom received any notification that the SEC is contemplating
terminating such registration.

Section 8.21 Trust Fund. Section 8.21 of the Middle Kingdom Disclosure Schedule
sets forth as of June 30, 2008 the dollar amount (including an accrual for the
earned but uncollected interest thereon) held in the trust account established
in connection with Middle Kingdom’s Public Offering for the benefit of its Class
B Common

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Stock shareholders (the “Trust Fund”) for use by Middle Kingdom in connection
with a business combination as set forth in the Middle Kingdom Constituent
Instruments. Section 8.21 of the Middle Kingdom Disclosure Schedule sets forth
as of June 30, 2008 the dollar amount of the Trust Fund that represents deferred
underwriting commissions which will be paid to the underwriters of Middle
Kingdom’s IPO at the Closing.

Section 8.22 Transactions With Affiliates and Employees. Except as set forth in
Section 8.22 of the Middle Kingdom Disclosure Schedule, none of the officers or
directors of Middle Kingdom and, to the Knowledge of Middle Kingdom, none of the
employees of Middle Kingdom is presently a party to any transaction with Middle
Kingdom that is required to be disclosed under Rule 404(a) of Regulation S-K
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the Knowledge of Middle Kingdom, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

Section 8.23 Material Contracts.

(a) Middle Kingdom has made available to Pypo Cayman, prior to the date of this
Agreement, true, correct and complete copies of each material contract which
would be considered a material contract pursuant to Item 601(b)(10) of
Regulation S-K or pursuant to which Middle Kingdom receives or pays amounts in
excess of $100,000 (each a “Middle Kingdom Material Contract”). A list of each
such Middle Kingdom Material Contract is set forth on Section 8.23 of the Middle
Kingdom Disclosure Schedule. As of the date of this Agreement, Middle Kingdom is
not in violation of or in default under (nor does there exist any condition
which upon the passage of time or the giving of notice would cause such a
violation of or default under) any Middle Kingdom Material Contract to which it
is a party or by which it or any of its properties or assets is bound, except
for violations or defaults that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on Middle Kingdom;
and, to the Knowledge of Middle Kingdom, as of the date of this Agreement, no
other Person has violated or breached, or committed any default under, any
Middle Kingdom Material Contract, except for violations, breaches and defaults
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on Middle Kingdom.

(b) Except as would not reasonably be expected to have a Material Adverse Effect
on Middle Kingdom, each Middle Kingdom Material Contract is a legal, valid and
binding agreement, and is in full force and effect, and (i) Middle Kingdom is
not in breach or default of any Middle Kingdom Material Contract in any material
respect; (ii) no event has occurred or circumstance has existed that (with or
without notice or lapse of time), will or would reasonably be expected to,
(A) contravene, conflict with or result in a violation or breach of, or become a
default or event of default under, any provision of any Middle Kingdom Material
Contract; (B) permit Middle Kingdom or any other Person the right to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify any Middle Kingdom Material
Contract; or (iii) Middle Kingdom has not received notice of the pending or
threatened cancellation, revocation or termination of any Middle Kingdom
Material Contract to which it is a party. Since March 31, 2008, Middle Kingdom
has not received any notice or other communication regarding any actual or
possible violation or breach of, or default under, any Middle Kingdom Material
Contract, except in each such case for defaults, acceleration rights,
termination rights and other rights that have not had and would not reasonably
be expected to have a Material Adverse Effect on Middle Kingdom.

Section 8.24 Taxes.

(a) Middle Kingdom has timely filed, or has caused to be timely filed on its
behalf, all Tax Returns that are or were required to be filed by it, and all
such Tax Returns are true, complete and accurate, except to the extent any
failure to file or any inaccuracies in any filed Tax Returns, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on Middle Kingdom. There are no unpaid Taxes claimed to
be due by any Governmental Authority in charge of taxation of any

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

jurisdiction, nor any claim for additional Taxes for any period for which Tax
Returns have been filed, except to the extent that any failure to pay,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on Middle Kingdom, and the officers
of Middle Kingdom know of no basis for any such claim.

(b) Middle Kingdom has not received any notice that any Governmental Authority
will audit or examine (except for any general audits or examinations routinely
performed by such Governmental Authorities), seek information with respect to,
or make material claims or assessments with respect to any Taxes for any period.
Middle Kingdom has delivered to Pypo Cayman correct and complete copies of all
Tax Returns, examination reports, and statements of deficiencies filed by,
assessed against or agreed to by Middle Kingdom for and during fiscal years 2006
and 2007 (since inception).

(c) The Middle Kingdom financial statements reflect an adequate reserve for all
Taxes payable by Middle Kingdom (in addition to any reserve for deferred Taxes
to reflect timing differences between book and Tax items) for all taxable
periods and portions thereof through the date of such financial statements.
Middle Kingdom is neither a party to nor is it bound by any tax indemnity, tax
sharing or similar agreement and Middle Kingdom currently has no material
liability and will not have any material liabilities for any Taxes of any other
Person under any agreement or by the operation of any Law. No deficiency with
respect to any Taxes has been proposed, asserted or assessed against Middle
Kingdom, and no requests for waivers of the time to assess any such Taxes are
pending, except to the extent any such deficiency or request for waiver,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect on Middle Kingdom.

Section 8.25 Foreign Corrupt Practices. Neither Middle Kingdom, nor to Middle
Kingdom’s Knowledge, any Representative of Middle Kingdom has, in the course of
its actions for, or on behalf of, Middle Kingdom (a) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
(c) violated or is in violation of any provision of the FCPA; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee, except, in
the case of clauses (a) and (b) above, any such items that, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect on Middle Kingdom.

Section 8.26 Money Laundering Laws. The operations of Middle Kingdom are and
have been conducted at all times in compliance with Money Laundering Laws and no
proceeding involving Middle Kingdom with respect to the Money Laundering Laws is
pending or, to the Knowledge of the officers of Middle Kingdom, is threatened.

ARTICLE IX

Conduct Prior To The Closing

Section 9.1 Covenants of Pypo Parties. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or the Closing Date, the Pypo Parties agree that each of the Pypo Entities shall
use commercially reasonable efforts, or cause such entities to use commercially
reasonable efforts, to (except to the extent expressly contemplated by this
Agreement or as consented to in writing by the other Parties), (i) carry on its
business in the ordinary course in substantially the same manner as heretofore
conducted, to pay debts and Taxes when due (subject to good faith disputes over
such debts or Taxes), to pay or perform other obligations when due, and to use
all reasonable efforts consistent with past practice and policies to preserve
intact its present business organizations, and (ii) use its commercially
reasonable efforts consistent with past practice to keep available the services
of its present officers, directors and employees and use its commercially
reasonable efforts consistent with past practice to preserve its relationships
with customers, suppliers, distributors, licensors, licensees, and others having
business dealings with it, to the end that there shall

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not be a Material Adverse Effect in its ongoing businesses as of the Closing
Date. The Pypo Parties agree to promptly notify Middle Kingdom of any material
event or occurrence not in the ordinary course of its business that would have
or reasonably be expected to have a Material Adverse Effect on the Pypo
Entities. Without limiting the generality of the forgoing, during the period
from the date of this Agreement and continuing until the earlier of the
termination of this Agreement or the Closing Date, except as listed on
Section 9.1 of the Pypo Disclosure Schedule or as otherwise expressly permitted
by or provided for in this Agreement, none of the Pypo Parties shall do, allow,
cause or permit any of the following actions to occur with respect to any of the
Pypo Entities without the prior written consent of Middle Kingdom, which shall
not be unreasonably delayed or withheld:

(a) Charter Documents. Cause or permit any amendments to any of the Pypo
Constituent Instruments or any other equivalent organizational documents, except
as contemplated by this Agreement;

(b) Dividends; Changes in Capital Stock. Declare or pay any dividends on or make
any other distributions (whether in cash, stock or property) in respect of any
of its capital stock, or split, combine or reclassify any of its capital stock
or issue or authorize the issuance of any other securities in respect of, in
lieu of or in substitution for shares of its capital stock, or repurchase or
otherwise acquire, directly or indirectly, any shares of its capital stock;

(c) Material Contracts. Enter into any new Material Contract, or violate, amend
or otherwise modify or waive any of the terms of any existing Material Contract,
other than (i) in the ordinary course of business consistent with past practice
or (ii) upon prior consultation with, and prior written consent (which shall not
be unreasonably delayed or withheld) of Middle Kingdom;

(d) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;

(e) Intellectual Property. Transfer or license to any Person or entity any
Intellectual Property Rights other than the license of non-exclusive rights to
Intellectual Property Rights in the ordinary course of business consistent with
past practice;

(f) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of its properties or assets which are material, individually or in the
aggregate, to its business, taken as a whole, except in the ordinary course of
business consistent with past practice;

(g) Indebtedness. Except in its ordinary course of business, issue or sell any
debt securities or guarantee any debt securities of others in excess of $200,000
in the aggregate;

(h) Payment of Obligations. Pay, discharge or satisfy in an amount in excess of
$200,000 in any one case, any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise) arising other than (i) in the
ordinary course of business, and (ii) the payment, discharge or satisfaction of
liabilities reflected or reserved against in the Pypo Financial Statements, as
applicable;

(i) Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements except in the ordinary course of business and consistent
with past practice that do not exceed $300,000 individually or in the aggregate;

(j) Acquisitions. Acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to its business, taken as a whole, or acquire
any equity securities of any corporation, partnership, association or business
organization;

 

26



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(k) Employment. Except as required to comply with Legal Requirements or
agreements or pursuant to plans or arrangements existing on the date hereof,
(i) take any action with respect to, adopt, enter into, terminate or amend any
employment, severance, retirement, retention, incentive or similar agreement,
arrangement or benefit plan for the benefit or welfare of any current or former
director, executive officer or any collective bargaining agreement,
(ii) increase in any material respect the compensation or fringe benefits of, or
pay any bonus to, any director, executive officer, (iii) materially amend or
accelerate the payment, right to payment or vesting of any compensation or
benefits, (iv) pay any material benefit not provided for as of the date of this
Agreement under any benefit plan, or (v) grant any awards under any bonus,
incentive, performance or other compensation plan or arrangement or benefit
plan, including the grant of stock options, stock appreciation rights, stock
based or stock related awards, performance units or restricted stock, or the
removal of existing restrictions in any benefit plans or agreements or awards
made thereunder;

(l) Facility. Open or close any facility or office except in the ordinary course
of business;

(m) Litigation. Initiate, compromise or settle any material litigation or
arbitration proceedings; and

(n) Other. Agree in writing or otherwise to take any of the actions described in
Sections 9.1(a) through (m) above.

Section 9.2 Covenants of Middle Kingdom. From the date hereof until the earlier
of the termination of this Agreement or the Closing Date, Middle Kingdom agrees
that Middle Kingdom shall use commercially reasonable efforts, or cause MK
Arizona to use commercially reasonable efforts, (except to the extent expressly
contemplated by this Agreement or as consented to in writing by the other
Parties), to (i) carry on its business in the ordinary course in substantially
the same manner as heretofore conducted, to pay debts and Taxes when due
(subject to good faith disputes over such debts or taxes), to pay or perform
other obligations when due, and to use all reasonable efforts consistent with
past practice and policies to preserve intact its present business organizations
and (ii) use its commercially reasonable efforts consistent with past practice
to keep available the services of its present officers, directors and employees
and use its commercially reasonable efforts consistent with past practice to
preserve its relationships with customers, suppliers, distributors, licensors,
licensees, and others having business dealings with it, to the end that there
shall not be a Material Adverse Effect in its ongoing businesses as of the
Closing Date. Middle Kingdom agrees to promptly notify the Pypo Parties of any
material event or occurrence not in the ordinary course of its business and of
any event that would have a Material Adverse Effect on any of the Middle Kingdom
Parties. Without limiting the generality of the forgoing, during the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement or the Closing Date, except as listed on Section 9.2 of the
Middle Kingdom Disclosure Schedule or as otherwise expressly permitted by or
provided for in this Agreement, the Middle Kingdom Parties shall not do, allow,
cause or permit any of the following actions to occur without the prior written
consent of the Pypo Parties, which consent shall not be unreasonably delayed or
withheld:

(a) Charter Documents. None of the Middle Kingdom Parties shall adopt or propose
any change in any of their constituent instruments except for such amendments
required by any Legal Requirement or the rules and regulations of the SEC or
OTCBB or as are contemplated by this Agreement (or such other applicable
national securities exchange). Notwithstanding the above, Middle Kingdom shall
have the right to amend the Middle Kingdom Constituent Instruments to extend the
deadline for completing the merger transaction from December 13, 2008 to
February 28, 2009.

(b) Accounting Policies and Procedures. Middle Kingdom shall not change any
method of accounting or accounting principles or practices by Middle Kingdom,
except for any such change required by any Legal Requirement or by a change in
any Legal Requirement or U.S. GAAP;

(c) SEC Reports. Middle Kingdom shall not fail to timely file or furnish to or
with the SEC all reports, schedules, forms, statements and other documents
required to be filed or furnished (except those filings by affiliates of Middle
Kingdom required under Section 13(d) or 16(a) of the Exchange Act which do not
have a Material Adverse Effect on Middle Kingdom);

 

27



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Dividends; Changes in Capital Stock. Middle Kingdom shall not declare or pay
any dividends on or make any other distributions (whether in cash, stock or
property) in respect of any of its capital stock, or split, combine or
reclassify any of its capital stock or issue or authorize the issuance of any
other securities in respect of, in lieu of or in substitution for shares of its
capital stock, or repurchase or otherwise acquire, directly or indirectly, any
shares of its capital stock;

(e) Dispositions. Sell, lease, license or otherwise dispose of or encumber any
of its properties or assets;

(f) Material Contracts. Enter into any new Middle Kingdom Material Contract, or
violate, amend or otherwise modify or waive any of the terms of any existing
Middle Kingdom Material Contract, other than (i) contracts involving the payment
or receipt by Middle Kingdom of no more than $100,000, individually, or in the
aggregate, that, in Middle Kingdom’s reasonable judgment, are necessary for the
completion of the Transactions; or (ii) upon prior consultation with, and prior
written consent (which shall not be unreasonably delayed or withheld) of the
Pypo Parties;

(g) Issuance of Securities. Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into, or subscriptions,
rights, warrants or options to acquire, or other agreements or commitments of
any character obligating it to issue any such shares or other convertible
securities;

(h) Indebtedness. Issue or sell any debt securities or guarantee any debt
securities of others;

(i) Payment of Obligations. Pay, discharge or satisfy in an amount in excess of
$100,000 in any one case, any claim, liability or obligation (absolute, accrued,
asserted or unasserted, contingent or otherwise) arising other than (i) in the
ordinary course of business, and (ii) the payment, discharge or satisfaction of
liabilities reflected or reserved against in the Middle Kingdom financial
statements, as applicable;

(j) Capital Expenditures. Make any capital expenditures, capital additions or
capital improvements;

(k) Acquisitions. Acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of, or by any other manner, any business or
any corporation, partnership, association or other business organization or
division thereof, or otherwise acquire any assets which are material,
individually or in the aggregate, to its business, taken as a whole, or acquire
any equity securities of any corporation, partnership, association or business
organization;

(l) Taxes. Make or change any material election in respect of Taxes, adopt or
change any accounting method in respect of Taxes, file any Tax Return or any
amendment to a Tax Return, enter into any closing agreement, settle any claim or
assessment in respect of Taxes, or consent to any extension or waiver of the
limitation period applicable to any claim or assessment in respect of Taxes;

(m) Litigation. Initiate, compromise or settle any material litigation or
arbitration proceedings; and

(n) Other. Agree in writing or otherwise to take any of the actions described in
Sections 9.2(a) through (m) above.

ARTICLE X

Covenants of the Pypo Parties

Section 10.1 Access to Information. Except as required pursuant to any
confidentiality agreement or similar agreement or arrangement to which any Pypo
Party is subject, between the date of this Agreement and the Closing Date,
subject to Middle Kingdom’s undertaking to use its commercially reasonable
efforts to keep confidential and protect the Trade Secrets of Pypo Parties
against any disclosure, the Pypo Parties will permit Middle Kingdom and its
Representatives reasonable access at dates and times agreed upon by the
applicable Pypo Party and Middle Kingdom, to all of the books and records of the
Pypo Entities which the Pypo Entities determine are necessary for the
preparation and amendment of the Proxy Statement/Prospectus and such other

 

28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

filings or submissions in accordance with SEC rules and regulations as are
necessary to consummate the Transactions and as are necessary to respond to
requests of the SEC’s staff, Middle Kingdom’s accountants and relevant
Governmental Authorities. Notwithstanding anything to the contrary contained
herein, the failure to use commercially reasonable efforts to protect against
any disclosure of any Trade Secrets of Pypo Parties by any Middle Kingdom Party
or their Representatives in violation of this Section, shall constitute a breach
of a covenant in a material respect pursuant to Section 15.1(c) hereof;
provided, however, that the Middle Kingdom Parties may make a disclosure
otherwise prohibited by this Section 10.1 if required by applicable law or
regulation or regulatory, administrative or legal process (including, without
limitation, by oral questions, interrogatories, requests for information,
subpoena of documents, civil investigative demand or similar process) or the
rules and regulations of the SEC or any stock exchange having jurisdiction over
Middle Kingdom Parties. In the event that any Middle Kingdom Party or any of its
Representatives is requested or required to disclose any Trade Secrets of Pypo
Parties as provided in the proviso in the immediately preceding sentence, such
Middle Kingdom Party shall provide the Pypo Entities with prompt written notice
of any such request or requirement so that the Pypo Entities may seek a
protective order or other appropriate remedy.

Section 10.2 Interim Financial Information. The Pypo Entities shall use their
commercially reasonable efforts to deliver no later than September 30, 2008 to
Middle Kingdom the unaudited consolidated balance sheets as of June 30, 2008 and
the related consolidated statements of income and statements of cash flows of
Pypo Cayman for the period then ended (“Pypo Interim Financial Statements”);
provided, that delivery of the Pypo Interim Financial Statements after
September 30, 2008 shall not be considered a breach of this Agreement so long as
the Pypo Entities used their commercially reasonably efforts. The Pypo Interim
Financial Statements, including the notes thereto, will be prepared in
accordance with U.S. GAAP applied on a consistent basis throughout the periods
involved (except as may be otherwise specified in the notes thereto). The Pypo
Interim Financial Statements will fairly present in all material respects the
financial condition and operating results, change in stockholders’ equity and
cash flow of the Pypo Entities, as of the dates, and for the periods, indicated
therein, subject to the normal, recurring year-end adjustments.

Section 10.3 Insurance. Through the Closing Date, the Pypo Entities and each
Pypo Shareholder shall cause the Pypo Entities to maintain insurance policies
providing insurance coverage for the businesses in which the Pypo Entities are
engaged and the assets and properties of the Pypo Entities of the kinds, in the
amounts and against the risks as are commercially reasonable for such businesses
and risks covered and for the geographic areas where any of the Pypo Entities
engages in such businesses.

Section 10.4 Exclusivity; No Other Negotiations.

(a) None of the Pypo Entities or the Pypo Shareholders shall take (or authorize
or permit any investment banker, financial advisor, attorney, accountant or
other Person retained by or acting for or on behalf of Pypo Entities and/or any
of the Pypo Shareholders to take) directly or indirectly, any action to
initiate, assist, solicit, negotiate, or encourage any offer, inquiry or
proposal from any Person other than Middle Kingdom: (i) relating to the
acquisition of any capital stock or other voting securities of Pypo Entities or
any assets of Pypo Entities other than sales of assets in the ordinary course of
business (including any acquisition structured as a merger, consolidation, share
exchange or other business combination) (an “Acquisition Proposal”); (ii) to
reach any agreement or understanding (whether or not such agreement or
understanding is absolute, revocable, contingent or conditional) for, or
otherwise attempt to consummate, any Acquisition Proposal with any of the Pypo
Entities and/or any Pypo Shareholders; (iii) to participate in discussions or
negotiations with or to furnish or cause to be furnished any information with
respect to Pypo Entities or afford access to the assets and properties or books
and records of Pypo Entities to any Person (other than as contemplated by
Section 10.1) who any of the Pypo Entities (or any such Person acting for or on
their behalf) knows or has reason to believe is in the process of considering
any Acquisition Proposal relating to Pypo Entities; (iv) to participate in any
discussions or negotiations regarding, furnish any material non-public
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any Person to do or seek any of the
foregoing, or (v) to take any other action that is inconsistent with the
Transactions and that has the effect of avoiding the Closing contemplated
hereby.

 

29



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Pypo Parties will immediately cease any and all existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any of the actions set forth in Section 10.4(a) above, if applicable. The
Pypo Entities and/or Pypo Shareholders will promptly (i) notify Middle Kingdom
if any of the Pypo Entities and/or any Pypo Shareholders receives any proposal
or inquiry or request for information in connection with an Acquisition
Proposal, and (ii) notify Middle Kingdom of the significant terms and conditions
of any such Acquisition Proposal including the identity of the Party making an
Acquisition Proposal.

(c) Notwithstanding the other provisions of this Section 10.4, from and after
November 13, 2008, the Pypo Parties may engage in the activities described in
Section 10.4(a) with respect to an Acquisition Proposal; provided, that any
definitive agreement entered into by a Pypo Party relating to an Acquisition
Proposal must provide that the closing of any Acquisition Proposal be
conditioned on the prior termination of this Agreement in accordance with its
terms and include a provision which provides that such agreement will
automatically terminate upon the Closing of the Transactions. The Pypo Parties
will promptly notify Middle Kingdom of the entry into any such definitive
agreement and will promptly provide to Middle Kingdom a true copy of such
agreement.

Section 10.5 Fulfillment of Conditions. The Pypo Parties shall use their
commercially reasonable efforts to fulfill the conditions specified in Article
XIII to the extent that the fulfillment of such conditions is within their
control. The foregoing obligation includes (a) the execution and delivery of
documents necessary or desirable to consummate the Transactions contemplated
hereby, (b) engaging in a road show, at mutually agreed to times and places, to
seek the approval of the Transactions, and (c) taking or refraining from such
actions as may be necessary to fulfill such conditions (including using their
commercially reasonable efforts to conduct their business in such manner that on
the Closing Date the representations and warranties of the each of the Pypo
Entities contained herein shall be accurate as though then made, except as
contemplated by the terms hereof).

Section 10.6 Disclosure of Certain Matters. From the date hereof through the
Closing Date, each of the Pypo Entities shall give Middle Kingdom prompt written
notice of any event or development that occurs that (a) is of a nature that,
individually or in the aggregate, would have or reasonably be expected to have a
Material Adverse Effect on the Pypo Entities, or (b) would require any amendment
or supplement to the Proxy Statement/Prospectus.

Section 10.7 Regulatory and Other Authorizations; Notices and Consents.

(a) The Pypo Entities shall use their commercially reasonable efforts to obtain
all material Consents that may be or become necessary for their execution and
delivery of, and the performance of their obligations pursuant to, this
Agreement and the Transaction Documents and will cooperate with Middle Kingdom
in promptly seeking to obtain all such authorizations, consents, orders and
approvals.

(b) Each Pypo Entity shall give promptly such notices to third parties and use
its or their commercially reasonable efforts to obtain such third party consents
and estoppel certificates as are required to consummate the Transactions.

(c) Middle Kingdom shall cooperate and use commercially reasonable efforts to
assist the Pypo Entities in giving such notices and obtaining such consents and
estoppel certificates as are required to consummate the Transactions; provided,
however, that Middle Kingdom shall have no obligation to give any guarantee or
other consideration of any nature in connection with any such notice, consent or
estoppel certificate or to consent to any change in the terms of any agreement
or arrangement which Middle Kingdom in its sole discretion may deem adverse to
the interests of Middle Kingdom, Pypo Entities or the business of the Pypo
Entities.

Section 10.8 Related Tax. From the date hereof through the Closing Date, each of
the Pypo Entities, consistent with past practice, shall (i) duly and timely file
all Tax Returns and other documents required to be filed by it with applicable
Governmental Authorities, the failure to file of which could have a Material
Adverse

 

30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Effect on the Pypo Entities, subject to extensions permitted by law and properly
granted by the appropriate authority; provided, that Pypo Cayman notifies Middle
Kingdom that any of the Pypo Entities is availing itself of such extensions, and
(ii) pay all Tax shown as due on such Tax Returns. Each Pypo Shareholder
covenants and agrees to pay any tax and duties assessed by any Governmental
Authority of the PRC on such Pypo Shareholder’s receipt of the Initial Equity
Payment and the Earn-Out Share Payment, if any, pursuant to this Agreement.

Section 10.9 Proxy Statement/Prospectus. Each of the Pypo Parties shall use
commercially reasonable efforts to provide promptly to Middle Kingdom such
information concerning its business affairs and financial statements as may
reasonably be required for inclusion in the Proxy Statement/Prospectus (except
that the Pypo Parties will only provide three (3) years of selected financial
data in connection with the Proxy Statement/Prospectus and the Form S-4
Registration Statement, or in any amendments or supplements thereto), shall
direct that its counsel cooperate with Middle Kingdom’s counsel in the
preparation of the Proxy Statement/Prospectus and the Form S-4 Registration
Statement and shall request the cooperation of Middle Kingdom’s auditors in the
preparation of the Proxy Statement/Prospectus and the Form S-4 Registration
Statement. None of the information supplied or to be supplied by or on behalf of
the Pypo Parties for inclusion or incorporate by reference in the Proxy
Statement/Prospectus and the Form S-4 Registration Statement will, at the time
the Proxy Statement/Prospectus or the Form S-4 Registration Statement is filed
with the SEC or at the time it becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading. If any information provided by the Pypo Parties is discovered or any
event occurs with respect to any of the Pypo Parties, or any change occurs with
respect to the other information provided by the Pypo Parties included in the
Proxy Statement/Prospectus or the Form S-4 Registration Statement which is
required to be described in an amendment of, or a supplement to, the Proxy
Statement/Prospectus or Form S-4 Registration Statement so that such document
does not include any misstatement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Pypo Parties shall
notify Middle Kingdom promptly of such event.

Section 10.10 Covenant Not to Sue. In consideration of Middle Kingdom’s entry
into this Agreement, except as described in the last sentence of this
Section 10.10, each of the Pypo Parties waives all right, title, interest or
claim of any kind against the Trust Fund that any of the Pypo Parties may have
in the future as a result of, or arising out of, any negotiations, contracts or
agreements with Middle Kingdom, and will not seek recourse against the Trust
Fund. Notwithstanding the foregoing, the Pypo Parties do not waive any right,
title, interest or claim of any kind against the Trust Fund that the Pypo
Parties may have as a result of the operation of Article XV of this Agreement.

Section 10.11 Payment of Shareholder Loans. Each of Pypo Shareholders shall have
paid off the then outstanding balance of the U.S.$20 million loan made by the
Pypo Entities to Capital Ally in March 2008.

ARTICLE XI

Covenants of Middle Kingdom

Section 11.1 Proxy Statement/Prospectus Filing, SEC Filings and Special Meeting.

(a) Middle Kingdom shall cause a meeting of its stockholders (the “Stockholders’
Meeting”) to be duly called and held as soon as reasonably practicable for the
purpose of voting on the adoption and approval of, among others, this Agreement
and the Transactions contemplated thereby. The board of directors of Middle
Kingdom shall recommend to its stockholders that they vote in favor of the
adoption of such matters. In connection with the Stockholders’ Meeting, Middle
Kingdom (a) will use commercially reasonable efforts to file with the SEC as
promptly as practicable the Proxy Statement/Prospectus, which shall serve as a
proxy statement pursuant to Section 14(a), Regulation 14A, and Schedule 14A
under the Exchange Act and the Form S-4 Registration Statement and all other
proxy materials for such meeting, (b) upon receipt of approval

 

31



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from the SEC, will mail to its stockholders the Proxy Statement/Prospectus and
other proxy materials, (c) will use commercially reasonable efforts to obtain
the necessary approvals by its stockholders of this Agreement and the
Transactions contemplated hereby, and (d) will otherwise comply with all Legal
Requirements applicable to the Stockholders’ Meeting.

(b) Middle Kingdom will timely provide to Pypo Cayman all correspondence
received from and to be sent to the SEC and will not file any amendment to the
filings with the SEC without (i) providing Pypo Cayman the opportunity to review
and comment on any responses to the SEC and (ii) the prior consent of Pypo
Cayman, which consent shall not be unreasonably delayed or withheld. In
addition, Middle Kingdom will use commercially reasonable efforts to cause the
SEC to permit Pypo Cayman and/or its counsel to participate in the SEC
conversations on issues related to Middle Kingdom’s SEC filings together with
Middle Kingdom counsel.

(c) If Middle Kingdom decides to seek to amend the Middle Kingdom Constituent
Instruments to extend the deadline for completing the merger transaction from
December 13, 2008 to February 28, 2009, then the covenants in Sections 11.1(a)
and (b), to the extent applicable, shall also apply to such proxy statement and
any other documents or actions taken in connection with seeking to so amend and
extend.

Section 11.2 Fulfillment of Conditions. From the date hereof to the Closing
Date, Middle Kingdom shall use its commercially reasonable efforts to fulfill
the conditions specified in Article XIII to the extent that the fulfillment of
such conditions is within its control. The foregoing obligation includes (a) the
execution and delivery of documents necessary or desirable to consummate the
Transactions, (b) engaging in a road show, at mutually agreed to times and
places, to seek the approval of the Transactions, and (c) taking or refraining
from such actions as may be necessary to fulfill such conditions (including
using its commercially reasonable efforts to conduct the business of Middle
Kingdom in such manner that on the Closing Date the representations and
warranties of Middle Kingdom contained herein shall be accurate as though then
made).

Section 11.3 Disclosure of Certain Matters. From the date hereof through the
Closing Date, Middle Kingdom shall give Pypo Cayman and Pypo Shareholders prompt
written notice of any event or development that occurs that (a) is of a nature
that, individually or in the aggregate, would have or reasonably be expected to
have a Material Adverse Effect on Middle Kingdom, or (b) would require any
amendment or supplement to the Proxy Statement/Prospectus.

Section 11.4 Regulatory and Other Authorizations; Notices and Consents. Middle
Kingdom shall use its commercially reasonable efforts to obtain all
authorizations, consents, orders and approvals of all Governmental Authorities
and officials that may be or become necessary for its execution and delivery of,
and the performance of its obligations pursuant to, this Agreement and the
Transaction Documents to which it is a party and will cooperate fully with Pypo
Cayman in promptly seeking to obtain all such authorizations, consents, orders
and approvals (and in such regard use commercially reasonable efforts to cause
the relevant Government Authorities to permit Pypo Cayman and/or its counsel to
participate in the conversation and correspondence with such Government
Authorities together with Middle Kingdom counsel).

Section 11.5 Exclusivity; No Other Negotiations.

(a) Middle Kingdom shall not take (or authorize or permit any investment banker,
financial advisor, attorney, accountant or other Person retained by or acting
for or on behalf of Middle Kingdom to take) directly or indirectly, any action
to initiate, assist, solicit, negotiate, or encourage any offer, inquiry or
proposal from any Person: (i) relating to the acquisition by Middle Kingdom of
that Person (regardless of the structure of any such acquisitions) or any
affiliate of that Person, or (ii) take any other action that is inconsistent
with the Transactions and that has the effect of avoiding the Closing
contemplated hereby.

(b) Middle Kingdom will immediately cease any and all existing activities,
discussions or negotiations with any parties conducted heretofore with respect
to any of the actions set forth in Section 11.5(a) above, if

 

32



--------------------------------------------------------------------------------

TABLE OF CONTENTS

applicable. Middle Kingdom will promptly (i) notify the Pypo Parties if Middle
Kingdom receives any such proposal or inquiry or request for information in
connection with such proposal and (ii) notify the Pypo Parties of the
significant terms and conditions of any such proposal including the identity of
the party making the proposal.

(c) Notwithstanding the other provisions of this Section 11.5, from and after
November 13, 2008, the Middle Kingdom Parties may engage in the activities
described in Section 11.5(a); provided, that any definitive agreement entered
into by a Middle Kingdom Party relating to such activities must provide that the
closing of any transaction of the type described in 11.5(a) be conditioned on
the prior termination of this Agreement in accordance with its terms. The Middle
Kingdom Parties will promptly notify the Pypo Parties of the entry into any such
definitive agreement and will promptly provide to the Pypo Parties a true copy
of such agreement.

Section 11.6 Related Tax. From the date hereof through the Closing Date, Middle
Kingdom, consistent with past practice, shall (i) duly and timely file all Tax
Returns and other documents required to be filed by it with applicable
Governmental Authorities, the failure to file of which could have a Material
Adverse Effect on Middle Kingdom, subject to extensions permitted by law and
properly granted by the appropriate authority; provided, that Middle Kingdom
notifies Pypo Cayman that Middle Kingdom is availing itself of such extensions,
and (ii) pay all Tax shown as due on such Tax Returns.

Section 11.7 Valid Issuance of MK Cayman Shares and MK Cayman Class B Warrants.
At the Closing, the MK Cayman Shares and MK Cayman Class B Warrants to be issued
to the Pypo Shareholders hereunder will be duly authorized, validly issued,
fully paid and nonassessable and, when issued and delivered in accordance with
the terms hereof for the consideration provided for herein, will be validly
issued and will constitute a valid, binding and enforceable obligation of MK
Cayman in accordance with their terms and will have been issued in compliance
with all applicable federal and state securities laws.

ARTICLE XII

Additional Agreements and Covenants

Section 12.1 Disclosure Schedules. Each of Parties shall, as of the Closing
Date, have the obligation to supplement or amend their respective Disclosure
Schedules being delivered concurrently with the execution of this Agreement and
annexes and exhibits hereto with respect to any matter hereafter arising or
discovered which resulted in, or could reasonably be expected to result in a
Material Adverse Effect on such Party. The obligations of the Parties to amend
or supplement their respective Disclosure Schedules being delivered herewith
shall terminate on the Closing Date. Notwithstanding any such amendment or
supplementation, the representations and warranties of the Parties shall be made
with reference to the Disclosure Schedules as they exist at the time of
execution of this Agreement.

Section 12.2 Confidentiality. Between the date hereof and the Closing Date, each
of Middle Kingdom, the Pypo Parties shall hold and shall cause their respective
Representatives to hold in strict confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of law or by the
rules and regulations of, or pursuant to any agreement of a stock exchange or
trading system, all documents and information concerning the other Party
furnished to it by such other Party or its Representatives in connection with
the Transactions, except to the extent that such information can be shown to
have been (a) previously known by the Party to which it was furnished, (b) in
the public domain through no fault of such Party, or (c) later lawfully acquired
by the Party to which it was furnished from other sources, which source is not a
Representative of the other Party, and each Party shall not release or disclose
such information to any other Person, except its Representatives in connection
with this Agreement. Each Party shall be deemed to have satisfied its
obligations to hold confidential information concerning or supplied by the other
Party in connection with the Transactions, if it exercises the same care as it
takes to preserve confidentiality for its own similar information. For the
avoidance

 

33



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of doubt, any disclosure of information required to be included by Middle
Kingdom or the Pypo Parties in their respective filings with the SEC as required
by the applicable laws will not be violation of this Section 12.2.

Section 12.3 Public Announcements. From the date of this Agreement until the
Closing or termination of this Agreement, Middle Kingdom and each of the Pypo
Entities shall cooperate in good faith to jointly prepare all press releases and
public announcements pertaining to this Agreement and the Transactions governed
by it, and none of the foregoing shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the transaction
without the prior consent of Middle Kingdom (in the case of Pypo Entities) or
any Pypo Entities (in the case of Middle Kingdom), except as required by Law or
by the rules and regulations of, or pursuant to any agreement of, a stock
exchange or trading system. Each Party will not unreasonably withhold approval
from the others with respect to any press release or public announcement. If any
Party determines with the advice of counsel that it is required to make this
Agreement and the terms of the transaction public or otherwise issue a press
release or make public disclosure with respect thereto, it shall at a reasonable
time before making any public disclosure, consult with the other Parties
regarding such disclosure, seek such confidential treatment for such terms or
portions of this Agreement or the transaction as may be reasonably requested by
the other Parties and disclose only such information as is legally compelled to
be disclosed. This provision will not apply to communications by any Party to
its counsel, accountants and other professional advisors.

Section 12.4 Board Composition.

(a) For a period commencing on the Closing Date and ending not sooner than
March 31, 2011 (or March 31, 2012 if the Earn-Out Shares applicable to FY2011
have not been issued and delivered pursuant to Section 5.2(b)(vi) hereof), the
Combined Board will consist of seven (7) persons. For a period commencing from
the Closing Date until the next annual meeting of stockholders of MK Cayman, or
until each director’s successor is elected and takes office, the Combined Board
shall consist of: (i) one (1) person nominated by the Middle Kingdom
Representatives (with such person to have the right to designate an alternate)
and (ii) six (6) persons nominated by the Pypo Shareholders (at least three
(3) of which shall be “independent directors” as such term is defined in the
NASDAQ Marketplace Rule 4200(a)(15) (the “Independent Directors”); provided,
however, that, in the case of clause (ii) above and in the case of clause
(ii) above only, such clause may be amended, modified or terminated by MK Cayman
after the Closing Date with the consent of the majority of the Independent
Directors then serving on the board of the directors of MK Cayman.

(b) Each of the Pypo Shareholders agrees, pursuant to the Voting Agreement,
that, for a period commencing from the Closing Date and ending not sooner than
March 31, 2011 (or March 31, 2012 if the Earn-Out Shares applicable to FY2011
have not been issued and delivered pursuant to Section 5.2(b)(vi) hereof), they
shall vote all MK Cayman Securities then owned by them in favor of the persons
nominated by Middle Kingdom Representatives; it being understood that if there
is any conflict between the terms of this Section 12.4 and the Voting Agreement
(as amended, modified or supplemented in accordance with its terms), the terms
of the Voting Agreement will control.

(c) The Combined Board shall, within sixty (60) days following the Closing,
establish an audit committee consisting of not less than three (3) Independent
Directors.

Section 12.5 Fees and Expenses. Except as expressly provided in Article XV, in
the event there is no Closing of the Transactions contemplated by this
Agreement, all fees and expenses incurred in connection with this Agreement
shall be paid by the Party incurring such fees or expenses.

Section 12.6 Director and Officer Insurance. As soon as practicable after the
date hereof, Middle Kingdom will file an application with a reputable insurance
company seeking a tail liability insurance policy (the “Tail Policy”) that will
be purchased by MK Cayman at the Closing covering those Persons who are
currently covered by Middle Kingdom’s directors and officers’ liability
insurance policy. The Pypo Shareholders shall use commercially reasonable
efforts to cause MK Cayman to purchase (to the extent available in the market)
the Tail

 

34



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Policy for the coverage available at a price of up to $300,000 with coverage in
amount and scope at least as favorable to such Persons as Middle Kingdom’s
existing coverage (or the maximum amount that may be purchased for up to
$300,000), which Tail Policy shall continue for at least three (3) years
following the Closing.

Section 12.7 Estimates, Projections and Forecasts. Middle Kingdom acknowledges
and agrees that none of the Pypo Parties or Pypo Shareholder is making or has
made any representations or warranties whatsoever with respect to any estimates,
projections or other forecasts and plans (including the reasonableness of the
assumptions underlying such estimates, projections or forecasts) regarding the
Pypo Parties, their business, the Chinese mobile phone market or any other
matters. Middle Kingdom acknowledges and agrees that there are uncertainties
inherent in attempting to make any estimates, projections or other forecasts and
plans, that Middle Kingdom is familiar with such uncertainties, that Middle
Kingdom is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections and other forecasts and
plans (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that Middle Kingdom has no claim
against the Pypo Parties, Pypo Shareholders or anyone else with respect thereto.

ARTICLE XIII

Conditions to Closing

Section 13.1 Pypo Parties Conditions Precedent The obligations of the Pypo
Parties to enter into and complete the Closing are subject, at the option of the
Pypo Parties, to the fulfillment on or prior to the Closing Date of the
following conditions by Middle Kingdom, any one or more of which may be waived
by Pypo Cayman in writing.

(a) Representations and Covenants. The representations and warranties of the
Middle Kingdom Parties contained in this Agreement shall be true on and as of
the Closing Date except where the failure of such representations or warranties
to be so true and correct, individually or in the aggregate, has not had or
would not reasonably be expected to have a Material Adverse Effect on the Middle
Kingdom Parties and each of the Middle Kingdom Parties shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by each of them on or prior to
the Closing Date, and the Middle Kingdom Parties shall have delivered to Pypo
Cayman a certificate, dated the Closing Date, to the foregoing effect.

(b) Litigation. No action, suit or proceeding (i) shall have been instituted
before any court or governmental or regulatory body or instituted by any
Governmental Authorities to restrain, modify or prevent the carrying out of the
Transactions, or to seek damages or a discovery order in connection with such
Transactions or in connection with any effort on the part of Middle Kingdom to
extend its December 13, 2008 business combination deadline, (ii) which has or
may have, in the reasonable opinion of Pypo Cayman or Pypo Shareholders, a
Material Adverse Effect on the Pypo Entities or (iii) shall have been threatened
in connection with any effort on the part of Middle Kingdom to extend its
December 13, 2008 business combination deadline.

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since June 30, 2008 which has
had or is reasonably likely to cause a Material Adverse Effect on Middle
Kingdom, including any Material Adverse Effect arising from the efforts on the
part of Middle Kingdom to extend its December 13, 2008 business combination
deadline.

(d) Filing of Proxy Statement/Prospectus. Middle Kingdom shall have filed the
definitive Proxy Statement with the SEC and mailed it to Middle Kingdom’s
stockholders.

(e) Approval by Middle Kingdom’s Board of Directors. The Merger shall have been
approved by the board of directors of Middle Kingdom in accordance with
Section 253 of the DGCL and the board of directors shall have approved the terms
and conditions of the Merger.

 

35



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(f) Approval by Middle Kingdom’s Stockholders. The Merger and the Conversion
shall have been approved by a majority of the issued and outstanding Common
Stock and Class B Common Stock, voting as a group, in accordance with
Section 253 of the DGCL and other applicable laws, and this Agreement and the
Share Exchange shall have been approved by holders of a majority of the Class B
Common Stock cast at the meeting in accordance with Middle Kingdom Constituent
Instruments, and the aggregate number of shares of Class B Common Stock held by
public stockholders of Middle Kingdom who exercise their redemption rights with
respect to their Class B Common Stock in accordance with the Middle Kingdom
Constituent Instruments shall not constitute twenty percent (20%) or more of the
Class B Common Stock sold in Middle Kingdom’s Public Offering.

(g) Notice to Trustee. Middle Kingdom shall have, prior to the Closing,
delivered to the trustee of the Trust Fund instructions to disburse on the
Closing Date the monies in the Trust Fund in accordance with the documents
governing the Trust Fund.

(h) Resignations. Effective as of the Closing, the directors and officers of
Middle Kingdom who are not continuing directors and the officers of MK Cayman
will have resigned and the copies of the resignation letters of such directors
and officers shall have been delivered to MK Cayman, and such resigning
directors and officers shall have no claim for employment compensation in any
form from Middle Kingdom except for any reimbursement of outstanding expenses
existing as of the date of such resignation.

(i) SEC Reports. Middle Kingdom shall have filed all reports and other documents
required to be filed by Middle Kingdom under the U.S. federal securities laws
through the Closing Date.

(j) OTCBB Quotation. Middle Kingdom shall have maintained its status as a
Company whose Common Stock, Class B Common Stock, Class A Warrants and Class B
Warrants are quoted on the OTCBB and no reason shall exist as to why such status
shall not continue immediately following the Closing.

(k) Secretary’s Certificate. Pypo Cayman shall have received a certificate from
Middle Kingdom, signed by its Secretary certifying that the attached copies of
the Middle Kingdom Constituent Instruments and resolutions of the Middle Kingdom
Board approving the Agreement and the Transactions are all true, complete and
correct and remain in full force and effect.

(l) Deliveries. The deliveries required to be made by Middle Kingdom in Article
VI shall have been made by Middle Kingdom.

(m) Governmental Approval. Each of Pypo Entities shall have timely obtained from
each Governmental Authority all approvals, waivers and consents, if any,
necessary for consummation of or in connection with this Agreement and the
Transactions contemplated hereby, including such approvals, waivers and consents
as may be required under the Cayman Islands Law and PRC Laws.

(n) Transaction Documents. The Transaction Documents shall have been executed
and delivered by the Parties.

(o) Merger and Conversion Documents. The following documents shall have been
executed and delivered by the Middle Kingdom Parties: (i) Certificate of Merger
to be filed in accordance with the DGCL as of the Merger Effective Time;
(ii) Articles of Merger to be filed in accordance with the ARS as of the Merger
Effective Time; (iii) documents required for the transfer of domicile of MK
Arizona pursuant to the ARS; and (iv) documents required for the issuance of a
certificate of registration by way of continuation pursuant to the Cayman
Companies Law.

(p) Opinions. Pypo Entities shall have received the opinion of the Middle
Kingdom Party’s legal counsel in Delaware, Arizona and Cayman Islands, which
such opinion shall be in the form attached hereto as Exhibits G-1, G-2 and G-3,
respectively.

(q) Certificate of Good Standing. The Pypo Entities shall have received a
certificate of good standing under the applicable Law of each of the Middle
Kingdom Parties.

 

36



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(r) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting any Middle Kingdom Party’s conduct or operation of the business
of the Middle Kingdom Parties following the Share Exchange shall be in effect,
nor shall any proceeding brought by an administrative agency or commission or
other Governmental Authority, domestic or foreign, seeking the foregoing be
pending.

(s) SEC Actions. No formal or informal SEC investigation or proceeding shall
have been initiated by the SEC against any of the Middle Kingdom Parties or any
of their officers or directors.

Section 13.2 Middle Kingdom Conditions Precedent. The obligations of Middle
Kingdom to enter into and complete the Closing are subject, at the option of
Middle Kingdom, to the fulfillment on or prior to the Closing Date of the
following conditions by each of the Pypo Parties, any one or more of which may
be waived by Middle Kingdom in writing:

(a) Representations and Covenants. The representations and warranties of the
Pypo Parties contained in this Agreement shall be true on and as of the Closing
Date except where the failure of such representations or warranties to be so
true and correct, individually or in the aggregate, has not had or would not
reasonably be expected to have a Material Adverse Effect on the Pypo Parties and
each of the Pypo Parties shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by each of them on or prior to the Closing Date, and
the Pypo Parties shall have delivered to Middle Kingdom a certificate, dated the
Closing Date, to the foregoing effect.

(b) Litigation. No action, suit or proceeding (i) shall have been instituted
before any court or governmental or regulatory body or instituted by any
Governmental Authorities to restrain, modify or prevent the carrying out of the
Transactions, or to seek damages or a discovery order in connection with such
Transactions or in connection with any effort on the part of Middle Kingdom to
extend its December 13, 2008 business combination deadline, (ii) which has or
may have, in the reasonable opinion of Middle Kingdom, a Material Adverse Effect
on Middle Kingdom or (iii) shall have been threatened in connection with any
effort on the part of Middle Kingdom to extend its December 13, 2008 business
combination deadline.

(c) No Material Adverse Change. There shall not have been any occurrence, event,
incident, action, failure to act, or transaction since March 31, 2008 which has
had or is reasonably likely to cause a Material Adverse Effect on any of the
Pypo Entities, including any Material Adverse Effect arising from the efforts on
the part of Middle Kingdom to extend its December 13, 2008 business combination
deadline.

(d) Approval by Middle Kingdom’s Board of Directors. The Merger shall have been
approved by the board of directors of Middle Kingdom in accordance with
Section 253 of the DGCL and the board of directors shall have approved the terms
and conditions of the Merger.

(e) Approval by Middle Kingdom’s Stockholders. The Merger and the Conversion
shall have been approved by a majority of the issued and outstanding Common
Stock and Class B Common Stock, voting as a group, in accordance with
Section 253 of the DGCL and other applicable laws, and this Agreement and the
Share Exchange shall have been approved by holders of a majority of the Class B
Common Stock cast at the meeting in accordance with Middle Kingdom Constituent
Instruments, and the aggregate number of shares of Class B Common Stock held by
public stockholders of Middle Kingdom who exercise their redemption rights with
respect to their Class B Common Stock in accordance with the Middle Kingdom
Constituent Instruments shall not constitute twenty percent (20%) or more of the
Class B Common Stock sold in Middle Kingdom’s Public Offering.

(f) Delivery of Pypo Interim Financial Statements. Pypo Cayman shall have
furnished Middle Kingdom the Pypo Interim Financial Statement, which shall have
been prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the period involved.

 

37



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Opinions. Middle Kingdom shall have received the opinion of Pypo Cayman’s
legal counsel in the PRC, and the Cayman Islands, and each such opinion shall be
in the form attached hereto as Exhibits H-1 and H-2, respectively.

(h) Officer’s Certificate. Middle Kingdom shall have received a certificate from
each of Pypo Parties signed by an authorized officer or representative of such
Party, respectively, certifying that the attached copies of each such Party’s
constituent instruments and resolutions or other authorizing documents approving
the Agreement and the Transactions are all true, complete and correct and remain
in full force and effect.

(i) Certificate of Good Standing. Middle Kingdom shall have received a
certificate of good standing or equivalent under the applicable Law of each of
Pypo Cayman, Pypo HK and Pypo PRC.

(j) Injunctions or Restraints on Conduct of Business. No temporary restraining
order, preliminary or permanent injunction or other order issued by any court of
competent jurisdiction or other legal or regulatory restraint provision limiting
or restricting any Pypo Entities’ conduct or operation of the business of any of
the Pypo Entities following the Share Exchange shall be in effect, nor shall any
proceeding brought by an administrative agency or commission or other
Governmental Authority, domestic or foreign, seeking the foregoing be pending.

(k) Deliveries. All other deliveries required to be made by the Pypo Parties in
Article VI shall have been made by them.

(l) Transaction Documents. The Transaction Documents shall have been executed
and delivered by the Parties.

(m) Investor Representation Letters. The Investor Representation Letter shall
have been executed and delivered by each of Pypo Shareholders.

(n) SEC Actions. No formal or informal SEC investigation or proceeding shall
have been initiated or sent by the SEC against any of the Middle Kingdom Parties
or any of their officers or directors.

ARTICLE XIV

Indemnification

Section 14.1 Survival. All of the representations and warranties of the Parties
contained in this Agreement shall survive the Closing for a period of twelve
(12) months and shall thereafter be of no further force and effect; provided,
however, that (a) the representations and warranties contained in the first two
sentences of Section 7.1(a) and in Sections 7.2, 7.3, 8.1(a), 8.2, and 8.3 (the
“Basic Representations”) shall survive the Closing for a period equal to any
applicable statute of limitations, and (b) the representations and warranties
contained in Section 7.14 and 8.24 shall survive the Closing for a period of
three (3) years. All of the covenants and obligations of the Parties contained
in this Agreement shall survive the Closing unless they expire sooner in
accordance with their terms. The term during which any representation, warranty,
or covenant survives hereunder is referred to as the “Survival Period.” Except
as expressly provided in this paragraph, no claim for indemnification hereunder
may be made after the expiration of the Survival Period.

Section 14.2 Indemnification by the Pypo Shareholders.

(a) The Pypo Shareholders shall, subject to the terms hereof, severally (pro
rata in proportion to their pre-Closing percentage ownership of the Pypo shares)
indemnify, defend and hold harmless Middle Kingdom (which term, for the purposes
of this Article XIV shall include any of Middle Kingdom’s successors) and
permitted assigns (the “Middle Kingdom Indemnified Parties”) from and against
any liabilities, loss, claims, damages, fines, penalties, expenses (including
costs of investigation and defense and reasonable attorneys’ fees and court
costs) (collectively, “Damages”) arising from: (i) any breach of any

 

38



--------------------------------------------------------------------------------

TABLE OF CONTENTS

representation or warranty made by the Pypo Entities in Article VII hereof or in
any certificate delivered by the Pypo Entities pursuant to this Agreement;
(ii) any breach by any Pypo Entity of its covenants or obligations in this
Agreement to be performed or complied with by such Pypo Entity at or prior to
the Closing; or (iii) any breach by any Pypo Shareholder of its representations
or warranties, covenants or obligations in this Agreement or in any certificate
delivered by the Pypo Shareholders pursuant to this Agreement. Notwithstanding
the foregoing, however, the representations, warranties, covenants and
obligations contained in this Agreement that relate specifically and solely to a
particular Pypo Shareholder are the obligations of that particular Pypo
Shareholder only and the other Pypo Shareholder shall not be responsible
therefor.

(b) The amount of any and all Damages suffered by Middle Kingdom Indemnified
Parties shall be paid in cash, or, at the option of the Pypo Shareholders, may
be recovered by delivery of a specified number of MK Cayman Shares owned by the
Pypo Shareholders (the “Returned Shares”) for repurchase by MK Cayman on terms
set forth in this Section 14.2(b). If Middle Kingdom suffers Damages and Damages
are paid by the Pypo Shareholders through the delivery of Returned Shares in
lieu of a cash payment, then such Returned Shares shall be cancelled. If the
Pypo Shareholders opt to deliver Returned Shares instead of cash hereunder, the
number of Returned Shares to be returned by the Pypo Shareholders shall be equal
to the aggregate amount of the indemnifiable Damages agreed to be paid by the
Pypo Shareholders, divided by $8.50.

(c) Pursuant to the provisions of this Article XIV, if any claim for
indemnification is to be brought against the Pypo Shareholders on behalf of or
by right of Middle Kingdom, such claim shall be determined and approved by a
committee of directors comprised of (i) all Independent Directors, and (ii) the
director nominated by the Middle Kingdom Representatives, each as elected
pursuant to Section 12.4(a) (the “Independent Committee”). Any settlement of any
claim described in the immediately preceding sentence shall be determined and
approved by the Independent Committee. Any determination or approval of the
Independent Committee made pursuant to the provisions of this Article XIV shall
be by majority vote.

Section 14.3 Indemnification by Middle Kingdom.

(a) Middle Kingdom shall, subject to the terms hereof, indemnify, defend and
hold harmless each of the Pypo Parties and their respective successors and
permitted assigns (the “Pypo Indemnified Parties”) from and against any Damages
arising from: (i) any breach of any representation or warranty made by the
Middle Kingdom Parties in Article VIII hereof or in any certificate delivered by
Middle Kingdom pursuant to this Agreement; or (ii) any breach by any Middle
Kingdom Party, of its covenants or obligations in this Agreement to be performed
or complied with by such Middle Kingdom Party at or prior to the Closing.

(b) The amount of any and all Damages suffered by the Pypo Indemnified Parties
shall be paid in newly issued MK Cayman Shares. The number of MK Cayman Shares
to be issued to the Pypo Indemnified Parties shall be equal to the aggregate
amount of the indemnifiable Damages agreed to be paid by Middle Kingdom, divided
by $8.50.

Section 14.4 Limitations on Indemnity.

(a) Notwithstanding any other provision in this Agreement to the contrary, the
Middle Kingdom Indemnified Parties shall not be entitled to indemnification
pursuant to Section 14.2, unless and until the aggregate amount of Damages to
the Middle Kingdom Indemnified Parties with respect to such matters under
Section 14.2 exceeds $1,000,000 (the “Deductible”), and then only to the extent
such Damages exceed the Deductible; provided that the aggregate amount of
Damages payable by the Pypo Shareholders to the Middle Kingdom Indemnified
Parties hereunder shall not exceed $10,000,000 (the “Cap”) unless the Damages
arise from or otherwise relate to the breach of any of the Basic Representations
made by the Pypo Parties.

(b) Notwithstanding any other provision in this Agreement to the contrary, the
Pypo Parties shall not be liable to, or indemnify the Middle Kingdom Indemnified
Parties for any Damages (i) resulting from any

 

39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

nonfulfillment or breach of any such representations, warranties, covenants, and
obligations of which the Middle Kingdom Parties had knowledge on or prior to the
Closing Date; or (ii) that are punitive (except to the extent constituting third
party punitive claims), special, consequential, incidental, exemplary or
otherwise not actual damages or (iii) that are in the nature of lost profits or
any diminution in value of property or equity. The Middle Kingdom Indemnified
Parties shall not use “multiple of profits” or “multiple of cash flow” or any
similar valuation methodology in calculating the amount of any Damages. This
Article XIV constitutes the Middle Kingdom Parties’ sole and exclusive remedy
for any and all Damages or other claims relating to or arising from this
Agreement and the transactions contemplated hereby.

(c) Notwithstanding any other provision in this Agreement to the contrary, no
Pypo Party shall be entitled to indemnification pursuant to Section 14.3, unless
and until the aggregate amount of Damages with respect to such matters under
Section 14.3 exceeds the Deductible, and then only to the extent such Damages
exceed the Deductible; provided that the aggregate amount of Damages payable by
Middle Kingdom to the Pypo Party hereunder shall not exceed the Cap unless the
Damages arise from or otherwise relate to the breach of any of the Basic
Representations made by Middle Kingdom.

(d) Notwithstanding any other provision in this Agreement to the contrary,
Middle Kingdom shall not be liable to, or indemnify any Pypo Party for any
Damages (i) resulting from any nonfulfillment or breach of any such
representations, warranties, covenants, and obligations of which the Pypo
Parties had knowledge on or prior to the Closing Date; (ii) that are punitive
(except to the extent constituting third party punitive claims), special,
consequential, incidental, exemplary or otherwise not actual damages or
(iii) that are in the nature of lost profits or any diminution in value of
property or equity. The Pypo Parties shall not use “multiple of profits” or
“multiple of cash flow” or any similar valuation methodology in calculating the
amount of any Damages. This Article XIV constitutes the Pypo Parties’ sole and
exclusive remedy for any and all Damages or other claims relating to or arising
from this Agreement and the transactions contemplated hereby.

Section 14.5 Defense of Third Party Claims. If the Independent Committee
determines to make a claim for indemnification under Section 14.2 or any Pypo
Party makes a claim for indemnification under Section 14.3 (each as applicable
an “Indemnitee”), the Independent Committee or such Pypo Party as applicable
shall notify the indemnifying party (an “Indemnitor”) of the claim in writing
promptly after receiving notice of any action, lawsuit, proceeding,
investigation, demand or other claim against the Indemnitee (if by a third
party), describing the claim, the amount thereof (if known and quantifiable) and
the basis thereof in reasonable detail (such written notice, an “Indemnification
Notice”); provided that the failure to so notify an Indemnitor shall not relieve
the Indemnitor of its obligations hereunder except to the extent that (and only
to the extent that) such failure shall have caused the damages for which the
Indemnitor is obligated to be greater than such damages would have been had the
Indemnitee given the Indemnitor prompt notice hereunder. Any Indemnitor shall be
entitled to participate in the defense of such action, lawsuit, proceeding,
investigation or other claim giving rise to an Indemnitee’s claim for
indemnification at such Indemnitor’s expense, and at its option shall be
entitled to assume the defense thereof by appointing a reputable counsel
reasonably acceptable to the Indemnitee to be the lead counsel in connection
with such defense; provided, that the Indemnitee shall be entitled to
participate in the defense of such claim and to employ counsel of its choice for
such purpose; provided, however, that the fees and expenses of such separate
counsel shall be borne by the Indemnitee and shall not be recoverable from such
Indemnitor under this Article XIV. If the Indemnitor shall control the defense
of any such claim, the Indemnitor shall be entitled to settle such claims;
provided, that the Indemnitor shall obtain the prior written consent of the
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed) before entering into any settlement of a claim or ceasing to defend
such claim if, pursuant to or as a result of such settlement or cessation,
injunctive or other equitable relief will be imposed against the Indemnitee or
if such settlement does not expressly and unconditionally release the Indemnitee
from all liabilities and obligations with respect to such claim. If the
Indemnitor assumes such defense, the Indemnitor shall not be liable for any
amount required to be paid by the Indemnitee that exceeds, where the Indemnitee
has unreasonably withheld or delayed consent in connection with the proposed
compromise or settlement of a third party claim, the amount for which that third
party claim could have been settled pursuant to that proposed compromise or
settlement. In all cases, the Indemnitee shall provide

 

40



--------------------------------------------------------------------------------

TABLE OF CONTENTS

its reasonable cooperation with the Indemnitor in defense of claims or
litigation, including by making employees, information and documentation
reasonably available. If the Indemnitor shall not assume the defense of any such
action, lawsuit, proceeding, investigation or other claim, the Indemnitee may
defend against such matter as it deems appropriate; provided that the Indemnitee
may not settle any such matter without the written consent of the Indemnitor
(which consent shall not be unreasonably withheld, conditioned or delayed) if
the Indemnitee is seeking or will seek indemnification hereunder with respect to
such matter.

Section 14.6 Determining Damages. The amount of Damages subject to
indemnification under Section 14.2 or Section 14.3 shall be calculated net of
(i) any Tax Benefit inuring to the Indemnitee on account of such Damages,
(ii) any reserves set forth in any of the Pypo Financial Statements or the Pypo
Interim Financial Statements relating to such Damages and (iii) any insurance
proceeds or other amounts under indemnification agreements received or
receivable by the Indemnitee on account of such Damages. If the Indemnitee
receives a Tax Benefit on account of such Damages after an indemnification
payment is made to it, the Indemnitee shall promptly pay to the Person or
Persons that made such indemnification payment the amount of such Tax Benefit at
such time or times as and to the extent that such Tax Benefit is realized by the
Indemnitee. For purposes hereof, “Tax Benefit” shall mean any refund of Taxes to
be paid or reduction in the amount of Taxes which otherwise would be paid by the
Indemnitee, in each case computed at the highest marginal tax rates applicable
to the recipient of such benefit. To the extent Damages are recoverable by
insurance, the Indemnitees shall take all commercially reasonable efforts to
obtain maximum recovery from such insurance. In the event that an insurance or
other recovery is made by any Indemnitee with respect to Damages for which any
such Person has been indemnified hereunder, then a refund equal to the aggregate
amount of the recovery shall be made promptly to the Person or Persons that
provided such indemnity payments to such Indemnitee. The Indemnitors shall be
subrogated to all rights of the Indemnitees in respect of Damages indemnified by
the Indemnitors. The Indemnitees shall take all commercially reasonable efforts
to mitigate all Damages upon and after becoming aware of any event which could
reasonably be expected to give rise to Damages. For Tax purposes, the Parties
agree to treat all payments made under this Article XIV as adjustments to the
consideration received for the Pypo Shares.

Section 14.7 Right of Setoff. To the extent that any Party is obligated to
indemnify any other Party after Closing under the provisions of this Article XIV
for Damages reduced to a monetary amount, such Party after Closing shall have
the right to decrease any amount due and owing or to be due and owing under any
agreement with the other Party, whether under this Agreement or any other
agreement between such Parties on the one hand, and any of the other Party or
any of their respective Affiliates, Subsidiaries or controlled persons or
entities on the other.

Section 14.8 Limitation on Recourse; No Third Party Beneficiaries.

(a) No claim shall be brought or maintained by any Party or its respective
successors or permitted assigns against any officer, director, partner, member,
agent, representative, Affiliate, equity holder, successor or permitted assign
of any Party which is not otherwise expressly identified as a Party, and no
recourse shall be brought or granted against any of them, by virtue of or based
upon any alleged misrepresentation or inaccuracy in or breach of any of the
representations, warranties, covenants or obligations of any Party set forth or
contained in this Agreement or any exhibit or schedule hereto or any certificate
delivered hereunder.

(b) Except as set forth in Section 14.3, the provisions of this Article XIV are
for the sole benefit of the Parties and nothing in this Article XIV, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Article XIV (it being understood that only the Independent Committee and
not Middle Kingdom, any Person acting on its behalf or any other Person, may
exercise any indemnity rights under Section 14.2 or any other provision of
Article XIV).

 

41



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XV

Termination

Section 15.1 Methods of Termination. Unless waived by the Parties hereto in
writing, the Transactions may be terminated and/or abandoned at any time but not
later than the Closing:

(a) by mutual written consent of the Parties;

(b) by either Middle Kingdom or the Pypo Parties, if the Closing has not
occurred by the later of (i) December 13, 2008, (ii) a date which has been
approved by the shareholders of Middle Kingdom, provided such date is on or
before January 31, 2009, or (iii) such other date that has been agreed by the
Parties;

(c) by any Pypo Party, if there has been a breach by the Middle Kingdom Parties
of any representation, warranty, covenant or agreement contained in this
Agreement which has prevented the satisfaction of the conditions to the
obligations of the Pypo Parties at the Closing under Section 13.1(a) and such
violation or breach has not been waived by the Pypo Parties or cured by the
Middle Kingdom Parties within ten (10) business days after written notice
thereof from the Pypo Parties;

(d) by Middle Kingdom, if there has been a breach by the Pypo Parties of any
representation, warranty, covenant or agreement contained in this Agreement
which has prevented the satisfaction of the conditions to the obligations of the
Middle Kingdom Parties at the Closing under Section 13.2(a) and such violation
or breach has not been waived by the Middle Kingdom Parties or cured by the Pypo
Parties within ten (10) business days after written notice thereof from the
Middle Kingdom Parties;

(e) by any Pypo Party, if the Middle Kingdom Board (or any committee thereof)
shall have failed to recommend or shall have withdrawn or modified in a manner
adverse to the Pypo Parties its approval or recommendation of this Agreement and
the Transactions;

(f) by either Middle Kingdom or the Pypo Parties, if, at the Stockholders’
Meeting (including any adjournments thereof), the Merger shall fail to be
approved by a majority of the outstanding Common Stock and Class B Common Stock,
voting as a group, in accordance with Section 253 of the DGCL, and/or this
Agreement and the Share Exchange contemplated hereby shall fail to be approved
and adopted by the affirmative vote of holders of a majority of the outstanding
Class B Common Stock cast at the meeting in accordance with Middle Kingdom
Constituent Instruments and the DGCL or if the aggregate number of shares of
Class B Common Stock held by public stockholders of Middle Kingdom who exercise
their redemption rights with respect to their Class B Common Stock in accordance
with the Middle Kingdom Constituent Instruments shall constitute twenty percent
(20%) or more of the Class B Common Stock sold in Middle Kingdom’s Public
Offering.

(g) by either Middle Kingdom or the Pypo Parties, if, at any meetings of
stockholders of Middle Kingdom (including any adjournments thereof), an
extension of deadline for completing the merger transaction from December 13,
2008 to February 28, 2009 shall fail to be approved and adopted by the
affirmative vote of holders of a majority of the outstanding Class B Common
Stock cast at the meeting or if the aggregate number of shares of Class B Common
Stock held by public stockholders of Middle Kingdom who exercise their
redemption rights with respect to their Class B Common Stock in accordance with
the procedures set forth in the proxy statement in connection with such meeting
shall constitute twenty percent (20%) or more of the Class B Common Stock sold
in Middle Kingdom’s Public Offering.

Section 15.2 Effect of Termination.

(a) In the event of termination and abandonment by either Middle Kingdom or the
Pypo Parties, or all of them, pursuant to Section 15.1 hereof, written notice
thereof shall forthwith be given to the other Party, and except as set forth in
this Section 15, all further obligations of the Parties shall terminate, no
Party shall have any right against the other Party hereto, and each Party shall
bear its own costs and expenses.

 

42



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If the Transactions contemplated by this Agreement are terminated and/or
abandoned as provided herein:

(i) each Party hereto will destroy all documents, work papers and other material
(and all copies thereof) of the other Party relating to the Transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the Party furnishing the same; and

(ii) all confidential information received by either Party hereto with respect
to the business of the other Party hereto shall be treated in accordance with
Section 12.2 hereof, which shall survive such termination or abandonment. The
following other provisions shall survive termination of this Agreement: Article
XV and Article XVI.

Section 15.3 Termination Recovery and Fee.

(a) If the Agreement is properly terminated pursuant to Section 15.1(c) or
15.1(e), then Pypo will be entitled to damages in the amount of Four Million
Dollars ($4,000,000) immediately upon termination of this Agreement as
liquidated damages and not as a penalty amount, and in lieu of any other right
or remedy that Middle Kingdom may have against the Pypo Parties for such
termination or breach.

(b) If this Agreement is properly terminated pursuant to Section 15.1(d), then
Middle Kingdom will be entitled to damages in the amount of Four Million Dollars
($4,000,000) immediately upon termination of this Agreement as liquidated
damages and not as a penalty amount, and in lieu of any other right or remedy
that the Pypo Parties may have against Middle Kingdom for such termination or
breach

(c) Except for the rights specified in Section 15.2 and the right to liquidated
damages provided for in Section 15.3, no Person shall have any rights to any
other remedy or damages, whether at law or equity, in contract, in tort or
otherwise upon the termination of this Agreement. Each of Middle Kingdom and the
Pypo Parties acknowledge that the covenants and agreements contained in this
Article XV are an integral part of this Agreement. If Middle Kingdom or the Pypo
Parties fail to pay the liquidated damages amounts provided for in Section 15.3
when due, Middle Kingdom or the Pypo Parties, as the case may be, will reimburse
the other party for all Expenses incurred by the other Party (including Expenses
of counsel) in connection with the collection under and enforcement of this
Article XV.

ARTICLE XVI

Miscellaneous

Section 16.1 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the Parties at the addresses set forth on the signature
pages hereto (or at such other address for a Party as shall be specified in
writing to all other Parties).

Section 16.2 Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
all of the Parties hereto. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any Party to exercise any right hereunder in any manner
impair the exercise of any such right.

Section 16.3 No Fractional Shares. No fractional shares of MK Arizona Securities
shall be issued in connection with the Merger and no fractional shares of MK
Cayman Securities shall be issued in connection with the Conversion. No
certificates or scrip for any such fractional shares shall be issued. Any
shareholder of Middle Kingdom Securities who would otherwise be entitled to
receive a fraction of a share of MK Arizona Securities and/or MK Cayman
Securities (after aggregating all fractional shares of MK Arizona Securities
and/or MK Cayman Securities issuable to such holder) shall, in lieu of such
fraction of a share, be paid in cash the dollar

 

43



--------------------------------------------------------------------------------

TABLE OF CONTENTS

amount (rounded to the nearest whole cent), without interest, determined by
multiplying such fraction by the closing bid price of a share of MK Cayman
Securities on the OTCBB, or such other public trading market on which MK Cayman
Securities may be trading at such time, at the Conversion Effective Time.

Section 16.4 Lost, Stolen or Destroyed Certificates. In the event any
certificates representing the Middle Kingdom Securities shall have been lost,
stolen or destroyed, MK Cayman shall issue in exchange for such lost, stolen or
destroyed certificates upon the making of an affidavit of that fact by the
holder thereof, such shares of MK Cayman Securities, as may be required pursuant
to Article IV; provided, however, that MK Cayman may, in its discretion and as a
condition precedent to the issuance thereof, require the owner of such lost,
stolen or destroyed certificates to deliver a bond in such sum as it may
reasonably direct as indemnity against any claim that may be made against MK
Cayman with respect to the certificates alleged to have been lost, stolen or
destroyed.

Section 16.5 Adjustments to Initial Equity Payment. The Initial Equity Payment
shall be adjusted to reflect appropriately the effect of any stock split,
reverse stock split, stock dividend, extraordinary cash dividends,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to Middle Kingdom Securities, occurring
on or after the date hereof and prior to the Conversion Effective Time.

Section 16.6 Withholding Rights. The Middle Kingdom Parties shall be entitled to
deduct and withhold from the number of shares of MK Cayman Securities otherwise
deliverable under this Agreement, such amounts as the Middle Kingdom Parties
reasonably determine are required to be deducted and withheld with respect to
such delivery and payment under the Code or any provision of state, local,
provincial or foreign tax law. To the extent that any amounts are so withheld
all appropriate evidence of such deduction and withholding, including any
receipts or forms required in order for the person with respect to whom such
deduction and withholding occurred to establish the deduction and withholding
and payment to the appropriate authority as being for its account with the
appropriate authorities shall be delivered to the Person with respect to whom
such deduction and withholding has occurred, and such withheld amounts shall be
treated for all purposes as having been delivered and paid to the Person
otherwise entitled to the MK Cayman Securities in respect of which such
deduction and withholding was made by the Middle Kingdom Parties.
Notwithstanding the foregoing, the Middle Kingdom Parties, at their option, may
require any such amounts required to be deducted and withheld to be reimbursed
in cash to the Middle Kingdom Parties prior to the issuance of the MK Cayman
Securities.

Section 16.7 Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

Section 16.8 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party
(it being understood that if any provision of Section 15.3 hereof is invalid,
illegal or incapable of being enforced by any Law or public policy, it will be
deemed to be a change to the economic and legal substance of the Transactions
that is materially adverse to the Parties and will entitle either the Pypo
Parties or Middle Kingdom to terminate the Agreement without penalty and none of
the Parties and their respective shareholders and Affiliates will have recourse
against any other Parties). Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that Transactions are fulfilled to the extent possible.

Section 16.9 Counterparts; Facsimile Execution. This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one

 

44



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or more counterparts have been signed by each of the Parties and delivered to
the other Parties. Facsimile execution and delivery of this Agreement is legal,
valid and binding for all purposes.

Section 16.10 Entire Agreement; Third Party Beneficiaries. This Agreement, taken
together with all Exhibits, Annexes and Schedules hereto (a) constitute the
entire agreement, and supersede all prior agreements and understandings, both
written and oral, among the Parties with respect to the Transactions and (b) are
not intended to confer upon any Person other than the Parties any rights or
remedies.

Section 16.11 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

Section 16.12 Dispute Resolution.

(a) All disputes among the Parties arising out of or relating to this Agreement
will be resolved by mandatory, binding arbitration in accordance with this
Section 16.12.

(b) Before any arbitration is commenced pursuant to this Section 16.12, the
Parties must endeavor to reach an amicable settlement of the dispute through
friendly negotiations.

(c) If no mutually acceptable settlement of the dispute is made within the sixty
(60) days from the commencement of the settlement negotiation or if any Party
refuses to engage in any settlement negotiation, any Party may submit the
dispute for arbitration.

(d) Any arbitration commenced pursuant to this Section 16.12 will be conducted
in Hong Kong under the Arbitration Rules of the United Nations Commission on
International Trade Law by arbitrators appointed in accordance with such rules.
The arbitration and appointing authority will be the Hong Kong International
Arbitration Centre (“HKIAC”). The arbitration will be conducted by a panel of
three arbitrators, one chosen by the Middle Kingdom Representatives, one chosen
by the Pypo Parties and the third chosen by agreement of the two selected
arbitrators; failing agreement within thirty (30) days prior to commencement of
the arbitration proceeding, the HKIAC will appoint the third arbitrator. The
proceedings will be confidential and conducted in English. The arbitral tribunal
will have the authority to grant any equitable and legal remedies that would be
available in any judicial proceeding instituted to resolve a disputed matter,
and its award will be final and binding on the Parties. The arbitral tribunal
will determine how the Parties will bear the costs of the arbitration.
Notwithstanding the foregoing, each Party will have the right at any time to
immediately seek injunctive relief, an award of specific performance or any
other equitable relief against the other Party in any court or other tribunal of
competent jurisdiction. During the pendency of any arbitration or other
proceeding relating to a dispute between the Parties, the Parties will continue
to exercise their remaining respective rights and fulfill their remaining
respective obligations under this Agreement, except with regard to the matters
under dispute.

Section 16.13 Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the Parties and
their respective successors and assigns. Without limiting the generality of the
foregoing, any covenants of Middle Kingdom hereunder that are to be performed by
Middle Kingdom following the effective date of the Conversion are covenants that
will be performed by MK Cayman as the successor to Middle Kingdom.

Section 16.14 Governing Language. This Agreement shall be governed and
interpreted in accordance with the English language.

[Signature Page Follows]

 

45



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

MIDDLE KINGDOM ALLIANCE CORP.

By:

 

 

  Bernard J. Tanenbaum III   Chief Executive Officer  

333 Sandy Springs Circle

Suite 223

Atlanta, GA

 

MK ARIZONA CORP.

By:

 

 

  Bernard J. Tanenbaum III   Chief Executive Officer  

333 Sandy Springs Circle

Suite 223

Atlanta, GA

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR PYPO PARTIES FOLLOW]

 

46



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

PYPO DIGITAL COMPANY LIMITED

By:

 

 

Name:   Kuo Zhang Title:   Director

Cricket Square, Hutchins Drive

PO Box 2681

Grand Cayman, KY1-1111

Cayman Islands

BEIJING PYPO TECHNOLOGY GROUP COMPANY LIMITED

By:

 

 

Name:   Kuo Zhang Title:   Chairman of the Board of Directors

South 3/F

Chang’ An XingRong Center

No. 1 NaoShiKou Street

XiCheng District

Beijing, PRC

PYPO HOLDINGS (HK) COMPANY LIMITED

By:

 

 

Name:   Kuo Zhang Title:   Director

48/F

Bank of China Tower

1 Garden Road

Central Hong Kong

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR THE PYPO SHAREHOLDERS FOLLOWS]

 

47



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

ARCH DIGITAL HOLDINGS LIMITED

By:

 

 

Name:   Clement Kwong Title:   Director

c/o ARC Advisors (HK) Limited

13/F, St. John’s Building

33 Garden Road

Central, Hong Kong

CAPITAL ALLY INVESTMENTS LIMITED

By:

 

 

Name:   Kam Yuen Title:   Director

13/F, St. John’s Building

33 Garden Road

Central, Hong Kong

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

48



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX A

Definitions

“Accountant” shall have the meaning set forth in Section 10.2 of the Agreement.

“Acquisition Proposal” has the meaning set forth in Section 10.4(a) of the
Agreement.

“Action” has the meaning set forth in Section 7.10 of the Agreement.

“Adjusted Net Income” as such term is used in Section 5.2 means the “Net Income
Attributable to the Parent” as calculated and disclosed pursuant to Statement of
Accounting Standards (“SFAS”) No. 160, as set forth on the audited consolidated
financial statements of MK Cayman comprising a part of the Forms 20-F filed with
the SEC for the fiscal years ending March 31, 2010, 2011 or 2012 adjusted to:

(i) add back to the “Net Income Attributable to the Parent” any charges for
(a) “acquisition-related costs” as defined in and charged to expense pursuant to
SFAS No. 141(R) and any other fees, expenses or payments to any third party
related to the Merger, Conversion or Share Exchange, (b) the amortization of
intangibles, (c) impairment of goodwill, each (a) – (c) as it relates to any
acquisitions completed in, or pending at the end of, the applicable period
(including the Merger, Conversion and Share Exchange), by MK Cayman or Pypo
Entities;

(ii) add back to the “Net Income Attributable to the Parent” any out of pocket
(i.e., third party) expenses incurred to design, implement and annually assess
disclosure controls and procedures and internal controls over financial
reporting by MK Cayman or the Pypo Entities as a consequence of MK Cayman’s
compliance with the Sarbanes-Oxley Act;

(iii) add back to the “Net Income Attributable to the Parent” any charges for
Taxes payable by any of the Middle Kingdom Parties or the Pypo Entities that are
directly attributable to the Merger, Conversion or Share Exchange and that apply
to the applicable period; and

(iv) deduct from the “Net Income Attributable to Parent” the financial statement
tax benefit of the amount in (i), (ii) and (iii) above, computed by multiplying
the amount of the adjustment in (i), (ii) or (iii) above by the statutory tax
rate applicable to MK Cayman or Pypo entity that incurred the expense;

provided, however, that if MK Cayman is no longer required or eligible to file a
Form 20-F, then the “Net Income Attributable to Parent” as calculated and
disclosed pursuant to SFAS No. 160 for any particular fiscal year shall be as
set forth on the audited consolidated financial statements of MK Cayman for such
fiscal year.

“Affiliates” shall mean any Person that directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified. For purposes of this definition, control of a Person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person whether by Contract or otherwise and, in
any event and without limitation of the previous sentence, any Person owning
fifty percent (50%) or more of the voting securities of a second Person shall be
deemed to control that second Person. For the purposes of this definition, a
Person shall be deemed to control any of his or her immediate family members.

“Agreement” has the meaning set forth in the preamble to the Agreement.

“ARCH BVI” has the meaning set forth in the preamble to the Agreement.

“ARS” has the meaning set forth in the background to the Agreement.

“Article of Merger” has the meaning set forth in Section 1.2 of the Agreement.

 

49



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Basic Representation” has the meaning set forth in Section 14.1 of the
Agreement.

“Cap” has the meaning set forth in Section 14.4(a) of the Agreement.

“Capital Ally” has the meaning set forth in the preamble to the Agreement.

“Cayman Companies Law” means the Companies Law (2007 Revision) of the Cayman
Islands.

“Certificates” has the meaning set forth in Section 4.3 of the Agreement.

“Certificate of Merger” has the meaning set forth in Section 1.2 of the
Agreement.

“Change of Control” shall mean any:

(a) merger, consolidation, business combination or similar transaction involving
MK Cayman in which any of the outstanding voting securities of MK Cayman is
converted into or exchanged for cash, securities or other property, other than
any such transaction where the voting securities of MK Cayman outstanding
immediately prior to such transaction are converted into or exchanged for voting
securities of the surviving or transferee Person that constitute a majority of
the outstanding shares of voting securities of such surviving or transferee
Person (immediately after giving effect to such issuance);

(b) sale, lease or other disposition directly or indirectly by merger,
consolidation, business combination, share exchange, joint venture, or otherwise
of assets of MK Cayman or any of its Subsidiaries representing all or
substantially all of the consolidated assets of MK Cayman and its Subsidiaries;

(c) issuance, sale or other disposition of (including by way of share exchange,
joint venture, or any similar transaction by either MK Cayman or its
stockholders) securities (or options, rights or warrants to purchase, or
securities convertible into or exchangeable for such securities) representing
50% or more of the voting power of MK Cayman; provided, that any acquisition of
securities directly from MK Cayman that the board of MK Cayman determines is
primarily for the purposes of raising financing for MK Cayman will not be taken
into account when determining if a Change in Control has occurred under this
clause (c);

(d) transaction in which any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) (other than Capital Ally, ARCH BVI, or any
Affiliate of Capital Ally or ARCH BVI) becomes the “beneficial owner” (as
defined in Rule 13d-3 of the Exchange Act) of securities of MK Cayman
representing 50% or more of the outstanding voting capital stock of MK;
provided, that any acquisition of securities directly from MK Cayman that the
board of MK Cayman determines is primarily for the purposes of raising financing
for MK Cayman will not be taken into account when determining if a Change in
Control has occurred under this clause (d);

(e) the first day on which a majority of the members of the Board of Directors
of MK Cayman are not Continuing Directors; and

(f) any combination of the foregoing.

“Class A Warrant” means the Class A Warrant of Middle Kingdom which entitles the
registered holder to purchase one share of Common Stock at a price of $5.00 per
share, subject to adjustment at any time commencing on the completion of a
business combination.

“Class B Common Stock” means the Class B Common Stock of Middle Kingdom, par
value $.001 per share.

“Class B Warrant” means the Class B Warrant of Middle Kingdom which entitles the
registered holder to purchase one share of Common Stock at a price of $5.00 per
share, subject to adjustment at any time commencing on the completion of a
business combination.

 

50



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Closing” has the meaning set forth in Section 6.1 of the Agreement.

“Closing Date” has the meaning set forth in Section 6.1 of the Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Combined Board” means the board of directors of MK Cayman following the
Closing.

“Common Stock” means the Common Stock of Middle Kingdom, $.001 par value per
share.

“Consent” has the meaning set forth in Section 7.6 of the Agreement.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of MK Cayman who (i) was a member of such Board of Directors
within sixty (60) days after the closing of the Transactions or (ii) was
nominated for election or elected to such Board of Directors with (A) the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election; (B) the approval
of a majority of the members of the nominating committee or other committee
performing similar functions, if such committee exists and the Continuing
Directors constitute a majority of the members of the Board of Directors of MK
Cayman at the time of such nomination or election; or (C) was nominated or
designated for election to the Board of Directors either (x) pursuant to the
Voting Agreement or (y) by Arch BVI, Capital Alley or their Affiliates or
assigns.

“Contract” means a contract, lease, license, indenture, note, bond, agreement,
permit, concession, franchise or other instrument.

“Conversion” has the meaning set forth in the background to the Agreement.

“Conversion Effective Time” has the meaning set forth in Section 2.2 of the
Agreement.

“Conversion Rights” means the right of holders of the Class B Common Stock
voting against a business combination to convert their shares of Class B Common
stock for a pro-rata share of the Trust Fund, if the business combination is
approved and completed. Holders of the Class B Common Stock who exercise such
Conversion Rights will continue to have the right to exercise any warrants they
may hold.

“Damage” has the meaning set forth in Section 14.2(a) of the Agreement.

“Deductible” has the meaning set forth in Section 14.4(a) of the Agreement.

“DGCL” has the meaning set forth in the background to the Agreement.

“Disclosure Schedules” means the Pypo Disclosure Schedule and the Middle Kingdom
Disclosure Schedule.

“Earn-Out Shares” has the meaning set forth in Section 5.2(b) of the Agreement.

“Earn-Out Share Payments” has the meaning set forth in Section 5.2(b)(i) of the
Agreement.

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental Law” shall mean any Legal Requirement that requires or relates
to:

(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of

 

51



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the commencements of activities, such as resource extraction or construction,
that could have significant impact on the Environment;

(b) preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

(c) reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

(d) assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;

(e) protecting resources, species, or ecological amenities;

(f) reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

(g) cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

(h) making responsible parties pay private parties, or groups of them, for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Employment Agreement” means the Executive Employment Agreements
entered into by Kuo Zhang, Dongping Fei, Hengyang Zhou and Francis Wan, each
attached hereto as Exhibits D-1 to D-4, attached hereto.

“Expenses” shall mean all out-of-pocket expenses (including all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its Affiliates) incurred by a party on its behalf in
connection with or related to the authorization, preparation, diligence,
negotiation, execution and performance of this Agreement and the Transaction
Documents.

“Facilities” shall mean any real property, leaseholds, or other interests
currently or formerly owned or operated by any Pypo Entities and any buildings,
plants, structures, or equipment (including motor vehicles, tank cars, and
rolling stock) currently or formerly owned or operated by any Pypo Entities.

“FCPA” has the meaning set forth in Section 7.20 of the Agreement.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Form 20-F” has the meaning set forth in Section 5.2(b)(i) of the Agreement.

“Form S-4 Registration Statement” shall mean the registration statement on Form
S-4 to be filed with the SEC by Middle Kingdom in connection with issuance of MK
Cayman Securities, as said registration statement may be amended prior to the
time it is declared effective by the SEC.

“FY2010” means the fiscal year of MK Cayman ending March 31, 2010.

“FY2011” means the fiscal year of MK Cayman ending March 31, 2011.

“FY2012” means the fiscal year of MK Cayman ending March 31, 2012.

“Governmental Authority” means any national, federal, state, provincial, local
or foreign government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body of
competent jurisdiction, or other governmental authority or instrumentality,
domestic or foreign.

 

52



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“HKIAC” has the meaning set forth in Section 16.13(d) of the Agreement.

“Indemnitee” has the meaning set forth in Section 14.5 of the Agreement.

“Indemnitor” has the meaning set forth in Section 14.5 of the Agreement.

“Indemnification Notice” has the meaning set forth in Section 14.5 of the
Agreement.

“Independent Committee” has the meaning set forth in Section 14.2(c) of the
Agreement.

“Independent Director(s)” has the meaning set forth in Section 12.4(a) of the
Agreement.

“Initial Equity Payment” has the meaning set forth in Section 5.2(a) of the
Agreement.

“Intellectual Property Rights” shall have the meaning set forth in Section 7.13
of the Agreement.

“Investor Representation Letter” means the representation letter to be provided
by each Pypo Shareholder in the form of Exhibit I of the Agreement.

“Judgment” means any judgment, order or decree.

“Knowledge”, (i) with respect to the Pypo Entities shall mean the actual
knowledge of Kuo Zhang, Dongping Fei, Hengyang Zhou and Francis Wan, and
(ii) with respect to Middle Kingdom shall mean the actual knowledge of its
executive officers and the members of its Board of Directors.

“Law(s)” means any law, statute, ordinance, rule, regulation, order, writ,
injunction or decree.

“Legal Requirement” means any federal, state, local, municipal, provincial,
foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Authorities (or under
the authority of any national securities exchange upon which Middle Kingdom
Securities then listed or traded)

“Liens” means any liens, security interests, pledges, equities and claims of any
kind, voting trusts, shareholder agreements and other encumbrances.

“Lock-Up Agreement” means the lock-up agreement to be entered into by Kuo Zhang,
Dongping Fei, Hengyang Zhou and Francis Wan as of the Closing Date, each in the
form of Exhibit B to the Agreement.

“Management Shareholders” has the meaning set forth in the preamble to the
Agreement.

“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of such Person and
its subsidiaries, taken as a whole. Notwithstanding the foregoing, the
definition of Material Adverse Effect shall not include events caused by
(A) changes in the PRC economic conditions, except to the extent that the same
disproportionately impact the Pypo Entities as compared to other similarly
situated companies; (B) changes to the economic conditions affecting the
industries in which the Pypo Entities operate, except to the extent that the
same disproportionately impact the Pypo Entities as compared to other companies
in the industries in which the Pypo Entities operate; (C) changes related to or
arising from the execution, announcement or performance of, or compliance with,
this Agreement or the consummation of the Transactions, including the impact
thereof on relationships, contractual or otherwise, governmental authorities,
customers, suppliers, distributors or employees; (D) changes in accounting
requirements or principles or any change in applicable laws or the
interpretation thereof; (E) the failure to meet any projections or budgets; or
(F) matters listed in the Disclosure Schedules.

 

53



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Contract” has the meaning set forth in Section 7.18 of the Agreement.

“Material Permits” mean all Permits other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on any Parties.

“Merger” has the meaning set forth in the background to the Agreement.

“Merger Effective Time” has the meaning set forth in Section 1.2 of the
Agreement.

“Middle Kingdom” has the meaning set forth in the preamble to the Agreement.

“Middle Kingdom Board” means the board of directors of Middle Kingdom prior to
the Merger.

“Middle Kingdom Constituent Instruments” has the meaning set forth in
Section 8.2 of the Agreement.

“Middle Kingdom Disclosure Schedule” has the meaning set forth in Article VIII
of the Agreement.

“Middle Kingdom Indemnified Parties” has the meaning set forth in Section 14.2
of the Agreement.

“Middle Kingdom Material Contract” has the meaning set forth in Section 8.23(a)
of the Agreement.

“Middle Kingdom Prospectus” means the prospectus filed by Middle Kingdom with
the SEC and made effective on December 13, 2006.

“Middle Kingdom Public Offering” means the initial public offering of Middle
Kingdom completed on December 19, 2006, in which Middle Kingdom sold 198,000
Series A Units and 3,300,000 Series B Units at a price of $8.00 per unit and the
related subsequent exercise of the over-allotment option.

“Middle Kingdom Parties” has the meaning set forth in the background to the
Agreement.

“Middle Kingdom Representatives” means each of Michael Marks and Bernard J.
Tanenbaum III.

“Middle Kingdom SEC Documents” has the meaning set forth in Section 8.7 of the
Agreement.

“Middle Kingdom Securities” has the meaning set forth in the background to the
Agreement.

“Middle Kingdom Share(s)” has the meaning set forth in the background to the
Agreement.

“Middle Kingdom Stock Right(s)” has the meaning set forth in the background to
the Agreement.

“MK Arizona” has the meaning set forth in the preamble to the Agreement.

“MK Arizona Class B Common Stock” has the meaning set forth in the background to
the Agreement.

“MK Arizona Common Stock” has the meaning set forth in the background to the
Agreement.

“MK Arizona Securities” has the meaning set forth in the background to the
Agreement.

“MK Arizona Share(s)” has the meaning set forth in the background to the
Agreement.

“MK Arizona Stock Right(s)” has the meaning set forth in the background to the
Agreement.

 

54



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“MK Cayman” has the meaning set forth in the background to the Agreement.

“MK Cayman Class B Warrants” means the securities issued by MK Cayman
exercisable for MK Cayman Shares that are equivalent to the Class B Warrants and
has the same terms and conditions of the Class B Warrants as in effect
immediately prior to the Conversion.

“MK Cayman Securities” has the meaning set forth in the background to the
Agreement.

“MK Cayman Share(s)” has the meaning set forth in the background to the
Agreement.

“MK Cayman Stock Right(s)” has the meaning set forth in the background to the
Agreement.

“MOFCOM” shall mean the Ministry of Commerce of the PRC.

“Money Laundering Laws” has the meaning set forth in Section 7.21 of the
Agreement.

“OTCBB” means the electronic Over-the-Counter Bulletin Board maintained by the
FINRA.

“OFAC” has the meaning set forth in Section 7.23 of the Agreement.

“Off-balance Sheet Arrangement” means with respect to any Person, any
securitization transaction to which that Person or its Subsidiaries is party and
any other transaction, agreement or other contractual arrangement to which an
entity unconsolidated with that Person is a party, under which that Person or
its Subsidiaries, whether or not a party to the arrangement, has, or in the
future may have: (a) any obligation under a direct or indirect guarantee or
similar arrangement; (b) a retained or contingent interest in assets transferred
to an unconsolidated entity or similar arrangement; or (c) derivatives to the
extent that the fair value thereof is not fully reflected as a liability or
asset in the financial statements.

“Party” or “Parties” has the meaning set forth in the preamble to the Agreement.

“Permits” mean all governmental franchises, licenses, permits, authorizations
and approvals necessary to enable a Person to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.

“Permitted Lien” shall mean (a) any restriction on transfer arising under
applicable securities law; (b) any Liens for Taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with U.S. GAAP; (c) any statutory
Liens arising in the ordinary course of business by operation of Law with
respect to a liability that is not yet due and delinquent and which are not,
individually or in the aggregate, significant; (d) zoning, entitlement, building
and other land use regulations imposed by governmental agencies having
jurisdiction over the Real Property which are not violated by the current use
and operation of the Real Property; (e) covenants, conditions, restrictions,
easements and other similar matters of record affecting title to the Real
Property which do not materially impair the occupancy or use of the Real
Property for the purposes for which it is currently used or proposed to be used
in connection with the such relevant Person’s business; (f) Liens identified on
title policies, title opinions or preliminary title reports or other documents
or writings included in the public records; (g) Liens arising under worker’s
compensation, unemployment insurance, social security, retirement and similar
legislation; (h) Liens of lessors and licensors arising under lease agreements
or license arrangements; and (i) those Liens set forth in the Pypo Disclosure
Schedule.

“Person” shall mean an individual, partnership, corporation, joint venture,
unincorporated organization, cooperative or a governmental entity or agency
thereof.

 

55



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“PRC” shall mean the People’s Republic of China, for the purposes of this
Agreement, excluding the Hong Kong Special Administrative Region and the Macao
Special Administrative Region and Taiwan.

“Price per Share” means the price per share of MK Cayman common stock determined
as follows: (i) if the MK Cayman Common Stock is traded on a securities
exchange, the average of the closing prices over a twenty (20) day period ending
three days before the date of determination; or (ii) if the MK Cayman Common
Stock is actively traded over-the-counter, the average of the closing bid and
asked prices quoted on the over-the-counter system over the twenty (20) day
period ending three (3) days before the date of determination; or (iii) if at
any time the MK Cayman Common Stock is not listed on any securities exchange or
quoted on the over-the-counter market, the highest price per share which MK
Cayman could obtain from a willing buyer (not a current employee or director)
for shares of Common Stock sold by MK Cayman from authorized but unissued
shares, as determined in good faith by MK Cayman’s board of directors. In the
case of a Change of Control, the date of determination of the “Price per Share”
will be the effective date of a Change of Control.

“Proxy Statement/Prospectus” means the proxy statement/prospectus to be sent to
Middle Kingdom stockholders in connection with the Stockholders’ Meeting

“Pypo Benefit Plans” has the meaning set forth in Section 7.15(a) of the
Agreement.

“Pypo Cayman” has the meaning set forth in the preamble to the Agreement.

“Pypo Constituent Instruments” means the memorandum and articles of association
of Pypo Cayman together with its statutory registers and such constituent
instruments of other Pypo Entities as may exist, each as amended to the date of
the Agreement.

“Pypo Disclosure Schedule” has the meaning set forth in Article VII of the
Agreement.

“Pypo Entities” has the meaning set forth in the preamble to the Agreement.

“Pypo Financial Statements” has the meaning set forth in Section 7.7 of the
Agreement.

“Pypo Interim Financial Statements” has the meaning set forth in Section 10.2 of
the Agreement.

“Pypo HK” has the meaning set forth in the preamble to the Agreement.

“Pypo Indemnified Parties” has the meaning set forth in Section 14.3 of the
Agreement.

“Pypo Party” or “Pypo Parties” has the meaning set forth in the preamble to the
Agreement.

“Pypo PRC” has the meaning set forth in the preamble to the Agreement.

“Pypo Shares” has the meaning set forth in the background to the Agreement.

“Pypo Shareholder(s)” has the meaning set forth in the preamble to the
Agreement.

“Real Estate Leases” has the meaning set forth in Section 7.12(a) of the
Agreement.

“Real Property” has the meaning set forth in Section 7.12(a) of the Agreement.

“Registration Rights Agreement” means the registration rights agreement to be
entered into by MK Cayman and the Pypo Shareholders in the form of Exhibit C of
the Agreement.

“Regulation S-K” means Regulation S-K promulgated under the Securities Act of
1933, as amended.

 

56



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Representatives” of either Party shall mean such Party’s employees,
accountants, auditors, actuaries, counsel, financial advisors, bankers,
investment bankers and consultants and any other person acting on behalf of such
Party.

“Returned Shares” has the meaning set forth in Section 14.2(b) of the Agreement.

“Sarbanes-Oxley Act” has the meaning set forth in Section 8.14 of the Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Series A Units” mean units consisting of one share of Common Stock and five
non-redeemable Class A Warrants, issued in connection with the Middle Kingdom
Public Offering.

“Series B Units” means unit consisting of one share of Class B Common Stock and
one redeemable Class B Warrant at a price of $8.00 per unit, issued in
connection with the Middle Kingdom Public Offering.

“Share Exchange” has the meaning set forth in the background to the Agreement.

“Stockholders’ Meeting” has the meaning set forth in Section 11.1 of the
Agreement.

“Subsidiary” an entity shall be deemed to be a “Subsidiary” of another Person if
(a) such Person directly or indirectly owns, beneficially or of record, an
amount of voting securities of other interests in such entity that is sufficient
to enable such Person to elect at leased a majority of the members of such
entity’s board of directors or other governing body, or (b) at least 50% of the
outstanding equity or financial interests of such entity.

“Survival Period” means the applicable period of time that a representation,
warranty, covenant or obligation survives the Closing pursuant to Section 14.1
of this Agreement.

“Surviving Corporation” has the meaning set forth in Section 1.1 of the
Agreement.

“Tail Policy” has the meaning set forth in Section 12.6 of this Agreement.

“Tangible Personal Property” has the meaning set forth in Section 7.12(b) of the
Agreement.

“Targeted Net Income Threshold” means Adjusted Net Income of $54,000,000 for
FY2010 and Adjusted Net Income of $67,000,000 for FY2011, as applicable.

“Taxes” includes all forms of taxation, whenever created or imposed, and whether
of the United States or elsewhere, and whether imposed by a local, municipal,
governmental, state, foreign, federal or other Governmental Authority, or in
connection with any agreement with respect to Taxes, including all interest,
penalties and additions imposed with respect to such amounts.

“Tax Benefit” has the meaning set forth in Section 14.6 of the Agreement.

“Tax Return” means all federal, state, local, provincial and foreign Tax
returns, declarations, statements, reports, schedules, forms and information
returns and any amended Tax return relating to Taxes.

“Trade Secrets” means all trade secrets under applicable law and other rights in
know-how and confidential or proprietary information, processing, manufacturing
or marketing information, including new developments, inventions, processes,
ideas or other proprietary information that provides advantages over competitors
who do not know or use it.

 

57



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Transaction Documents” shall have the meaning set forth in Section 6.3 of the
Agreement.

“Transactions” has the meaning set forth in Section 6.1 of the Agreement.

“Trust Fund” has the meaning set forth in Section 8.21 of the Agreement.

“Underwriters Purchase Option” means options granted by Middle Kingdom to the
representatives of the underwriters of the Middle Kingdom Public Offering, to
purchase up to a total of 19,800 Series A Units at a per-unit price of $10.00
and/or up to a total of 330,000 Series B Units at a per-unit price of $10.00.
The Series A Units and Series B Units that would be issued upon exercise of this
option are identical to those sold in Middle Kingdom Public Offering, except
that the exercise price of the Class A Warrants and Class B Warrants underlying
the Series A Units and the Series B Units granted to the representatives of the
underwriters, will have an exercise price of $10.00 per share. The option to
purchase the Series A Units and the Series B Units granted to the
representatives of the underwriters will expire on December 13, 2011 and the
warrants granted to them will expire in December 2013.

“U.S. GAAP” means generally accepted accounting principles of the United States.

“Voting Agreement” means the voting agreement among Middle Kingdom and the Pypo
Shareholders in the form of Exhibit E of the Agreement.

“Voting Middle Kingdom Debt” has the meaning set forth in Section 8.1(c) of the
Agreement.

“Voting Pypo Debt” has the meaning set forth in Section 7.1(b) of the Agreement.

“Warrant Agreement” means the MK Cayman Class B Warrants exercisable in exchange
for MK Cayman Shares that are in substantially the form of the Class B Warrants,
with conforming changes reasonably acceptable to the Pypo Parties that reflect
the issuer of such warrants is a Cayman Islands exempted corporation.

 

58



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

Management Shareholders

 

1. ZHANG Kuo (1)

 

2. FEI Dongping (2)

 

3. ZHOU Henyang (3)

 

4. WAN Francis (4)

 

Notes:

 

(1) ZHANG Kuo’s wife, GONG Nana is the sole shareholder of Sinowill Holdings
Limited, a British Virgin Islands company, which holds a 64% ownership interest
in Style Technology Development Limited, which in turn owns a 50% ownership
interest in Capital Ally Investments limited.

 

(2) FEI Dongping is the sole shareholder of Huge Harvest Enterprises Limited, a
British Virgin Islands company, which holds a 16% ownership interest in Style
Technology Development Limited, which in turn owns a 50% ownership interest in
Capital Ally Investments limited.

 

(3) ZHOU Henyang’s wife, HUANG Haiping is the sole shareholder of Kingstate
Group Limited, a British Virgin Islands company, which holds a 16% ownership
interest in Style Technology Development Limited, which in turn owns a 50%
ownership interest in Capital Ally Investments limited.

 

(4) WAN Francis is the sole shareholder of Trend Focus Limited, a British Virgin
Islands company, which holds a 4% ownership interest in Style Technology
Development Limited, which in turn owns a 50% ownership interest in Capital Ally
Investments limited.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE B

Pypo Share Ownership

 

Pypo Shareholder

   Number of Pypo Shares Held    Percentage Ownership Interest

ARCH DIGITAL HOLDINGS LIMITED

   90,000,000    33%

CAPITAL ALLY INVESTMENTS LIMITED

   182,700,000    67%



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE C

Share and Warrant Allocation

 

Pypo Shareholders

   Initial Equity Payment    Warrant Payment    2010 Earn-Out Shares   
2011 Earn-Out Shares

ARCH DIGITAL HOLDINGS LIMITED

   14,850,000    1,700,000    2,608,696    3,391,304

CAPITAL ALLY INVESTMENTS LIMITED

   30,150,000    1,700,000    7,391,304    9,608,696                    

TOTAL

   45,000,000    3,400,000    10,000,000    13,000,000                    